ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_00_FR.txt.                               COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


                         CERTAINES ACTIVITÉS MENÉES
                              PAR LE NICARAGUA
                         DANS LA RÉGION FRONTALIÈRE
                               (COSTA RICA c. NICARAGUA)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DU NICARAGUA
                             À LA RÉPUBLIQUE DU COSTA RICA


                                ARRÊT DU 2 FÉVRIER 2018




                                     2018
                              INTERNATIONAL COURT OF JUSTICE


                                REPORTS OF JUDGMENTS,
                             ADVISORY OPINIONS AND ORDERS


                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                               (COSTA RICA v. NICARAGUA)

                   COMPENSATION OWED BY THE REPUBLIC OF NICARAGUA
                            TO THE REPUBLIC OF COSTA RICA


                              JUDGMENT OF 2 FEBRUARY 2018




6 CIJ1133.indb 1                                                      29/10/18 14:12

                                             Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                                 (Costa Rica c. Nicaragua), indemnisation, arrêt,
                                             C.I.J. Recueil 2018, p. 15




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                             (Costa Rica v. Nicaragua), Compensation, Judgment,
                                            I.C.J. Reports 2018, p. 15




                                                                                 1133
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157331-2




6 CIJ1133.indb 2                                                                                29/10/18 14:12

                                                              2 FÉVRIER 2018

                                                                  ARRÊT




                        CERTAINES ACTIVITÉS MENÉES
                             PAR LE NICARAGUA
                        DANS LA RÉGION FRONTALIÈRE
                           (COSTA RICA c. NICARAGUA)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DU NICARAGUA
                             À LA RÉPUBLIQUE DU COSTA RICA




                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                           (COSTA RICA v. NICARAGUA)

                   COMPENSATION OWED BY THE REPUBLIC OF NICARAGUA
                             TO THE REPUBLIC OF COSTA RICA




                                                             2 FEBRUARY 2018

                                                               JUDGMENT




6 CIJ1133.indb 3                                                               29/10/18 14:12

                   15 	




                                              TABLE DES MATIÈRES

                                                                                              Paragraphes

                   Qualités	                                                                       1-20
                       I. Observations liminaires	                                                21-28
                   II. Principes juridiques applicables à l’indemnisation due au
                       Costa Rica	                                                                29-38
                   III. L’indemnisation des dommages environnementaux	                            39-87
                         1. Le caractère indemnisable des dommages environnementaux               39-43
                         2. Méthode d’évaluation des dommages environnementaux	                   44-53
                         3. Détermination de l’étendue des dommages causés à
                            l’environnement et du montant de l’indemnité due 	                    54-87
                   IV. L’indemnisation demandée par le Costa Rica au titre des
                       frais et dépenses	                                                        88-147
                         1. Frais et dépenses engagés du fait des activités illicites du
                            Nicaragua dans la partie septentrionale d’Isla Portillos entre
                            octobre 2010 et avril 2011                                           90-106
                         2. Frais et dépenses engagés pour assurer la surveillance de la
                            partie septentrionale d’Isla Portillos à la suite du retrait du
                            personnel militaire nicaraguayen ainsi que l’exécution des
                            ordonnances en indication de mesures conservatoires rendues
                            par la Cour en 2011 et 2013	                                        107-131
                         3. Frais et dépenses engagés pour empêcher qu’un préjudice
                            irréparable soit causé à l’environnement (construction d’une
                            digue et vérification de son efficacité)	                           132-146
                         4. Conclusion	                                                             147
                   V. Intérêts compensatoires et intérêts moratoires demandés
                      par le Costa Rica	                                                        148-155
                   VI. Total de l’indemnité	                                                        156
                   Dispositif	                                                                      157




                   4




6 CIJ1133.indb 4                                                                                            29/10/18 14:12

                    16 	




                                    COUR INTERNATIONALE DE JUSTICE

        2018                                         ANNÉE 2018
      2 février
     Rôle général
       no 150                                         2 février 2018

                              CERTAINES ACTIVITÉS MENÉES
                                   PAR LE NICARAGUA
                              DANS LA RÉGION FRONTALIÈRE
                                         (COSTA RICA c. NICARAGUA)

                    INDEMNISATION DUE PAR LA RÉPUBLIQUE DU NICARAGUA
                              À LA RÉPUBLIQUE DU COSTA RICA




                      Observations liminaires — Objet de la procédure — Droit du Costa Rica, en
                    application de l’arrêt de la Cour sur le fond, à une indemnisation pour les dom-
                    mages matériels causés sur son territoire par les activités illicites du Nicaragua —
                    Fixation dans le présent arrêt du montant de l’indemnité due.

                                                           * *
                       Principes juridiques applicables à la fixation du montant de l’indemnité due —
                    Obligation de réparation intégrale — Indemnisation pouvant constituer une forme
                    de réparation appropriée — Lien de causalité suffisamment direct et certain devant
                    exister entre le fait illicite et le préjudice subi — Preuve des dommages et du lien
                    de causalité dans le cas des dommages environnementaux — Evaluation des dom-
                    mages — Considérations d’équité.

                                                           * *
                       Indemnisation demandée pour les dommages causés à l’environnement.
                       Pareille demande étant sans précédent dans l’histoire de la Cour — Caractère
                    indemnisable des dommages environnementaux en droit international — Indemni-
                    sation pouvant comprendre une indemnité pour la dégradation ou la perte de biens
                    et services environnementaux et une indemnité pour la restauration — Méthode
                    d’évaluation — Méthode du Costa Rica fondée sur les services écosystémiques —
                    Méthode du Nicaragua fondée sur le coût de remplacement — Cour ne suivant
                    exclusivement ni l’une ni l’autre de ces méthodes — Droit international ne prescri-

                    5




6 CIJ1133.indb 6                                                                                           29/10/18 14:12

                   17 	                      certaines activités (arrêt)

                   vant aucune méthode particulière d’évaluation aux fins de l’indemnisation des dom-
                   mages environnementaux –– Cour guidée par les principes et règles applicables en
                   matière d’indemnisation.
                      Question de la dégradation ou de la perte de certains biens et services environ-
                   nementaux –– Nécessité pour la Cour d’établir l’existence des dommages et d’un
                   lien de causalité avant de fixer le montant de l’indemnité due — Indemnisation
                   demandée pour six catégories de biens et services — Dégradation ou perte non
                   démontrée s’agissant de l’atténuation des risques naturels et de la formation du sol
                   ou de la lutte contre l’érosion — Quatre autres catégories de biens et services envi-
                   ronnementaux (arbres, autres matières premières, services de régulation des gaz et
                   de la qualité de l’air, et services liés à la biodiversité) ayant été dégradées ou per-
                   dues en conséquence directe des activités du Nicaragua — Evaluation des dom-
                   mages — Evaluations proposées par les Parties non retenues par la Cour — Cour
                   optant pour une évaluation globale de la dégradation ou perte de biens et ser-
                   vices — Principaux dommages étant dus à l’abattage d’arbres — Zone touchée
                   comprise dans une zone humide protégée au titre de la convention de Ramsar —
                   Potentiel de régénération de la zone endommagée — Impossibilité d’établir un
                   délai unique de reconstitution — Somme accordée pour la dégradation ou la perte
                   de biens et services environnementaux — Somme accordée pour les mesures de
                   restauration.


                                                             * *
                   Indemnisation demandée pour les frais et dépenses.


                                                              *
                      Frais et dépenses engagés du fait des activités illicites menées par le Nicaragua
                   dans la partie septentrionale d’Isla Portillos entre octobre 2010 et avril 2011 —
                   Octroi d’une indemnisation pour certaines dépenses liées à des vols effectués aux fins
                   de la surveillance de la partie septentrionale d’Isla Portillos — Nouveau calcul par la
                   Cour des dépenses susceptibles d’indemnisation — Octroi d’une indemnisation pour
                   les frais d’acquisition d’un rapport de l’UNITAR/UNOSAT de janvier 2011.
                      Dépenses liées à la rémunération des agents costa-­riciens supposés avoir participé
                   à des activités de surveillance — Rémunération ordinaire d’agents n’ouvrant généra-
                   lement pas droit à indemnisation — Absence d’éléments de preuve attestant d’éven-
                   tuelles dépenses extraordinaires — Dépenses liées aux rémunérations versées n’ou-
                   vrant pas droit à indemnisation — Prétentions du Costa Rica à raison de
                   l’approvisionnement en eau et en vivres, ainsi que du carburant utilisé pour le trans-
                   port fluvial et terrestre — Insuffisance des éléments de preuve produits à l’appui de
                   ces prétentions — Dépenses non susceptibles d’indemnisation — Acquisition de deux
                   images satellite prétendument obtenues afin de vérifier la situation concernant les acti-
                   vités illicites du Nicaragua — Absence d’indication dans les factures produites quant
                   à la zone couverte par les images satellite — Dépense non susceptible d’indemnisation.


                                                              *
                      Frais et dépenses engagés pour assurer la surveillance de la partie septentrionale
                   d’Isla Portillos à la suite du retrait du personnel militaire nicaraguayen ainsi que
                   l’exécution des ordonnances en indication de mesures conservatoires rendues par la

                   6




6 CIJ1133.indb 8                                                                                               29/10/18 14:12

                    18 	                      certaines activités (arrêt)

                    Cour en 2011 et 2013 –– Octroi d’une indemnisation partielle pour les dépenses liées
                    à l’inspection de la partie septentrionale d’Isla Portillos menée deux jours durant en
                    avril 2011 en coopération avec le Secrétariat de la convention de Ramsar — Quan-
                    tification — Lacunes du dossier — Nouveau calcul par la Cour des dépenses suscep-
                    tibles d’indemnisation — Prétentions du Costa Rica à raison des rémunérations
                    versées — Dépenses liées aux rémunérations versées n’ouvrant pas droit à indemni-
                    sation — Octroi d’une indemnisation partielle pour les frais d’acquisition d’images
                    satellite — Quantification — Trois catégories de factures selon la zone couverte par
                    les images satellite — Octroi d’une indemnisation partielle pour les images des pre-
                    mière et deuxième catégories — Critères d’indemnisation applicables aux images
                    satellite — Troisième catégorie de factures n’ouvrant pas droit à indemnisation,
                    faute du lien de causalité nécessaire — Octroi d’une indemnisation partielle pour les
                    frais d’acquisition d’un rapport de l’UNITAR/UNOSAT de novembre 2011 —
                    Montant total de l’indemnité étant limité à un tiers du coût total du rapport.
                        Prétentions relatives aux deux nouveaux postes de police de Laguna Los Portil-
                    los et Laguna de Agua Dulce — Frais d’équipement et de fonctionnement des
                    postes de police n’ouvrant pas droit à indemnisation, l’objet desdits postes n’étant
                    pas de permettre la surveillance des activités du Nicaragua — Prétentions relatives
                    à la station biologique de Laguna Los Portillos — Frais d’entretien de la station
                    biologique n’ouvrant pas droit à indemnisation, faute du lien de causalité néces-
                    saire — Aucune indemnisation accordée s’agissant des prétentions concernant la
                    rémunération des agents ayant participé à des activités de surveillance, ainsi que
                    certains frais connexes et frais de carburant.

                                                              *
                       Frais et dépenses engagés pour empêcher qu’un préjudice irréparable soit causé
                    à l’environnement — Construction en 2015 d’une digue destinée à barrer le caño
                    oriental de 2013 — Nicaragua reconnaissant qu’une indemnisation peut être justi-
                    fiée pour les frais raisonnablement engagés — Octroi d’une indemnisation partielle
                    pour les frais en rapport avec la construction de la digue — Coût d’un survol pré-
                    alable à la construction de la digue ––Renseignements fournis sur la facture et
                    descriptif du vol n’attestant l’existence d’aucun lien direct avec le projet de digue —
                    Dépense non susceptible d’indemnisation — Frais liés à la construction concrète de
                    la digue — Octroi d’une indemnisation intégrale pour les frais liés aux heures de
                    vol d’hélicoptère — Octroi d’une indemnisation partielle pour l’« achat de fourni-
                    tures facturées » –– Octroi d’une indemnisation pour les frais liés aux matériaux de
                    construction excédentaires –– Octroi d’une indemnisation intégrale pour les frais
                    liés aux survols effectués a posteriori.


                                                             * *
                        Montant total de l’indemnité due pour les frais et dépenses.


                                                             * *
                      Intérêts compensatoires et intérêts moratoires demandés par le Costa Rica —
                    Costa Rica n’ayant pas droit au versement d’intérêts compensatoires sur le montant
                    de l’indemnité accordée à raison des dommages environnementaux — Octroi au
                    Costa Rica d’intérêts compensatoires sur les frais et dépenses jugés susceptibles d’in-

                    7




6 CIJ1133.indb 10                                                                                             29/10/18 14:12

                    19 	                         certaines activités (arrêt)

                    demnisation — Période couverte par les intérêts compensatoires — Intérêts mora-
                    toires devant être versés en cas de retard de paiement du montant total de l’indemnité
                    due.

                                                            * *
                        Montant total de l’indemnité accordée au Costa Rica.


                                                          ARRÊT


                    Présents : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                                Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                                Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Gevorgian, juges ; MM. Guillaume, Dugard, juges ad hoc ;
                                M. Couvreur, greffier.


                       En l’affaire relative à certaines activités menées par le Nicaragua dans la
                    région frontalière,
                        entre
                    la République du Costa Rica,
                    représentée par
                       S. Exc. M. Edgar Ugalde Alvarez, ambassadeur en mission spéciale,
                       comme agent ;
                       S. Exc. M. Sergio Ugalde, ambassadeur du Costa Rica auprès du Royaume
                          des Pays-Bas, membre de la Cour permanente d’arbitrage,
                       comme coagent,
                        et
                    la République du Nicaragua,
                    représentée par
                       S. Exc. M. Carlos José Argüello Gómez, ambassadeur du Nicaragua auprès
                          du Royaume des Pays‑Bas, membre de la Commission du droit internatio-
                          nal,
                       comme agent,


                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                      1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, la République
                    du Costa Rica (­ci-après dénommée le « Costa Rica ») a introduit une instance

                    8




6 CIJ1133.indb 12                                                                                            29/10/18 14:12

                    20 	                      certaines activités (arrêt)

                    contre la République du Nicaragua (­ci-après dénommée le « Nicaragua ») à raison
                    de « l’incursion en territoire costa-­ricien de l’armée nicaraguayenne, [de] l’occupa-
                    tion et [de] l’utilisation d’une partie de c­ elui-ci », ainsi que de « graves dommages
                    causés à ses forêts pluviales et zones humides protégées » (affaire relative à Cer-
                    taines activités menées par le Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua), ­ci-après dénommée « l’affaire Costa Rica c. Nicaragua »).
                        2. Par ordonnance en date du 8 mars 2011 (­ci-après dénommée « l’ordon-
                    nance de 2011 »), la Cour a indiqué des mesures conservatoires à l’intention des
                    deux Parties en l’affaire Costa Rica c. Nicaragua (Certaines activités menées par
                    le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
                    conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27‑28,
                    par. 86).
                        3. Par requête déposée au Greffe le 22 décembre 2011, le Nicaragua a intro-
                    duit une instance contre le Costa Rica à raison d’« atteintes à [s]a souveraineté …
                    et [de] dommages importants à l’environnement sur son territoire », résultant de
                    la réalisation par le Costa Rica dans la zone frontalière entre les deux pays, le
                    long du fleuve San Juan, de travaux de construction d’une route (affaire relative
                    à la Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua
                    c. Costa Rica), ­ci-après dénommée « l’affaire Nicaragua c. Costa Rica »).
                        4. Par deux ordonnances distinctes en date du 17 avril 2013, la Cour a joint
                    les instances dans les affaires Costa Rica c. Nicaragua et Nicaragua c. Costa Rica.
                        5. Par ordonnance en date du 22 novembre 2013 (­ci-après dénommée « l’or-
                    donnance de 2013 »), la Cour a indiqué de nouvelles mesures conservatoires en
                    l’affaire Costa Rica c. Nicaragua (Certaines activités menées par le Nicaragua dans
                    la région frontalière (Costa Rica c. Nicaragua) et Construction d’une route au
                    Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conser-
                    vatoires, ordonnance du 22 novembre 2013, C.I.J. Recueil 2013, p. 369‑370, par. 59).
                        6. Des audiences publiques ont été tenues du 14 avril 2015 au 1er mai 2015
                    dans les instances jointes.
                        7. Dans l’arrêt en date du 16 décembre 2015 qu’elle a rendu sur le fond des
                    deux instances jointes, la Cour a notamment déclaré, en ce qui concerne l’affaire
                    Costa Rica c. Nicaragua, que le Costa Rica avait souveraineté sur le « territoire
                    litigieux », tel que défini par elle aux paragraphes 69‑70 (C.I.J. Recueil 2015 (II),
                    p. 740, par. 229, point 1) du dispositif), et que, en creusant trois caños et en
                    établissant une présence militaire sur le territoire costa‑ricien, le Nicaragua avait
                    violé la souveraineté territoriale du Costa Rica (ibid., point 2) du dispositif). La
                    Cour a également déclaré que, en creusant deux caños en 2013 et en établissant
                    une présence militaire sur le territoire litigieux, le Nicaragua avait violé les obli-
                    gations auxquelles il était tenu en vertu de l’ordonnance de 2011 (ibid., point 3)
                    du dispositif).
                        8. Dans le même arrêt, la Cour a conclu que le Nicaragua avait « l’obligation
                    d’indemniser le Costa Rica à raison des dommages matériels qu’il lui a[vait]
                    causés par les activités illicites auxquelles il s’[était] livré sur le territoire costa‑­
                    ricien » (ibid., p. 740, par. 229, point 5) a) du dispositif).
                        9. S’agissant de la question de l’indemnisation due par le Nicaragua au
                    Costa Rica, la Cour a décidé que, « au cas où les Parties ne pourraient se mettre
                    d’accord à ce sujet dans un délai de douze mois à compter de la date d[e son]
                    arrêt, elle procédera[it], à la demande de l’une des Parties, au règlement de [cette]
                    question » (ibid., p. 741, par. 229, point 5 b) du dispositif).
                        10. Il était précisé au paragraphe 142 dudit arrêt que, en pareil cas, la Cour
                    déterminerait le montant de l’indemnité due sur la base de pièces écrites addi-
                    tionnelles limitées à cet objet.

                    9




6 CIJ1133.indb 14                                                                                                29/10/18 14:12

                    21 	                    certaines activités (arrêt)

                       11. Par lettre en date du 16 janvier 2017, le coagent du Costa Rica, se réfé-
                    rant au paragraphe 229, point 5 b) du dispositif de l’arrêt de la Cour du
                    16 décembre 2015, a fait savoir que, « [m]alheureusement, les Parties n[’étaient]
                    pas parvenues à se mettre d’accord au sujet de l’indemnisation due au Costa Rica
                    à raison des dommages matériels que le Nicaragua lui a[vait] causés par [s]es
                    activités illicites », telles que constatées par la Cour en l’affaire Costa Rica
                    c. Nicaragua. Le Gouvernement costa-­ricien priait en conséquence la Cour « de
                    régler la question de l’indemnisation » due au Costa Rica.
                       12. Au cours d’une réunion que le président de la Cour a tenue avec les repré-
                    sentants des Parties le 26 janvier 2017, en application de l’article 31 du Règle-
                    ment, ceux‑ci ont exposé les vues de leurs gouvernements respectifs quant aux
                    délais nécessaires pour établir leurs pièces écrites. Le coagent du Costa Rica a
                    indiqué que son gouvernement souhaitait disposer d’un délai de deux mois pour
                    la préparation de son mémoire sur la question de l’indemnisation. L’agent du
                    Nicaragua a déclaré que son gouvernement accepterait un délai de deux mois
                    pour la préparation de son contre‑mémoire en la matière.
                       13. S’étant ainsi renseignée auprès des Parties, et compte tenu de leur accord,
                    la Cour, par ordonnance en date du 2 février 2017, a fixé au 3 avril 2017 et au
                    2 juin 2017, respectivement, les dates d’expiration des délais pour le dépôt d’un
                    mémoire du Costa Rica et d’un contre-­mémoire du Nicaragua portant sur la
                    question de l’indemnisation due au Costa Rica.
                       14. Le mémoire et le contre-­mémoire sur la question de l’indemnisation ont
                    été déposés dans les délais ainsi fixés.
                       15. Par lettre en date du 20 juin 2017, le Costa Rica a indiqué que le contre-­
                    mémoire du Nicaragua contenait des éléments de preuve et un certain nombre
                    d’arguments, concernant en particulier les preuves produites par les experts du
                    Costa Rica, sur lesquels celui‑ci « n’a[vait] pas encore eu l’occasion de s’expri-
                    mer ». Dans cette même lettre, le Costa Rica contestait notamment la méthode
                    utilisée par le Nicaragua pour évaluer les dommages causés à l’environnement et
                    priait la Cour de lui permettre de répondre dans une courte réplique.
                       16. Par lettre en date du 23 juin 2017, le Nicaragua s’est opposé à ce qu’il soit
                    fait droit à la demande du Costa Rica et a prié la Cour de « passer à l’évaluation
                    des dommages matériels pertinents et à la détermination du montant de l’indem-
                    nité due sur la base des éléments de preuve soumis respectivement par les Parties
                    dans leur mémoire et leur contre-­mémoire ».
                       17. La Cour, notant la divergence de vues existant entre les Parties quant à la
                    méthode à retenir aux fins de l’évaluation des dommages causés à l’environne-
                    ment, a estimé nécessaire que c­ elles-ci examinent cette question dans le cadre
                    d’un bref second tour de pièces écrites.
                       18. Par ordonnance en date du 18 juillet 2017, le président de la Cour a en
                    conséquence autorisé le dépôt d’une réplique du Costa Rica et d’une duplique
                    du Nicaragua portant sur la seule question de la méthode retenue dans les rap-
                    ports d’experts présentés par les Parties dans leur mémoire et leur contre-­
                    mémoire respectifs sur la question de l’indemnisation. Par la même ordonnance,
                    le président a fixé au 8 août 2017 et au 29 août 2017, respectivement, les dates
                    d’expiration des délais pour le dépôt de la réplique du Costa Rica et de la
                    duplique du Nicaragua.
                       19. La réplique et la duplique ont été déposées dans les délais ainsi fixés.
                       20. Au cours de la procédure écrite relative à la question de l’indemnisation,
                    les conclusions ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement de la République du Costa Rica,

                    10




6 CIJ1133.indb 16                                                                                          29/10/18 14:12

                    22 	                     certaines activités (arrêt)

                    dans le mémoire :
                           « 1. Le Costa Rica prie respectueusement la Cour d’ordonner au Nicara-
                         gua de verser immédiatement au Costa Rica :
                         a) la somme de 6 708 776,96 dollars des Etats‑Unis ; et
                         b) la somme de 522 733,19 dollars des Etats‑Unis correspondant au montant
                             total des intérêts compensatoires pour la période allant jusqu’au 3 avril
                             2017, montant qui devra être ajusté en fonction de la date à laquelle sera
                             rendu l’arrêt de la Cour sur la présente demande d’indemnisation.
                           2. Dans l’hypothèse où le Nicaragua ne verserait pas immédiatement les
                         sommes demandées, le Costa Rica prie respectueusement la Cour d’ordon-
                         ner à ­celui-ci de verser des intérêts moratoires au taux annuel de 6 %. »
                    dans la réplique :
                            « 1. Le Costa Rica prie respectueusement la Cour de rejeter les conclu-
                         sions du Nicaragua et d’ordonner à ce dernier de verser immédiatement au
                         Costa Rica :
                         a) la somme de 6 711 685,26 dollars des Etats‑Unis ; et
                         b) la somme de 501 997,28 dollars des Etats‑Unis correspondant au montant
                             total des intérêts compensatoires pour la période allant jusqu’au
                             3 avril 2017, montant qui devra être ajusté en fonction de la date à laquelle
                             sera rendu l’arrêt de la Cour sur la présente demande d’indemnisation.
                            2. Dans l’hypothèse où le Nicaragua ne verserait pas immédiatement les
                         sommes demandées, le Costa Rica prie respectueusement la Cour d’ordon-
                         ner à ­celui-ci de verser des intérêts moratoires au taux annuel de 6 %. »
                    Au nom du Gouvernement de la République du Nicaragua,
                    dans le contre‑mémoire :
                            « Pour les motifs exposés c­ i-­dessus, la République du Nicaragua prie la
                         Cour de dire et juger que la somme due à la République du Costa Rica à
                         raison des dommages matériels causés par les actes illicites du Nicaragua
                         ne saurait excéder 188 504 dollars. »
                    dans la duplique :
                            « Pour les motifs exposés c­ i-­dessus, la République du Nicaragua prie la
                         Cour de dire et juger que la somme due à la République du Costa Rica à
                         raison des dommages matériels causés par les actes illicites du Nicaragua
                         sur le territoire litigieux, tels que constatés par la Cour, ne saurait excéder
                         188 504 dollars. »

                                                               *
                                                           *       *

                                              I. Observations liminaires

                      21. Compte tenu de l’absence d’accord entre les Parties et de la
                    demande formulée par le Costa Rica, il revient à la Cour de déterminer le
                    montant de l’indemnité due à c­ elui-ci à raison des dommages matériels
                    causés par les activités illicites du Nicaragua en territoire costa-­ricien,

                    11




6 CIJ1133.indb 18                                                                                            29/10/18 14:12

                    23 	                     certaines activités (arrêt)

                    conformément aux conclusions auxquelles elle est parvenue dans son
                    arrêt du 16 décembre 2015. La Cour rappellera tout d’abord certains faits
                    sur lesquels repose cet arrêt.
                       22. Les questions dont la Cour est saisie trouvent leur origine dans un
                    différend territorial entre le Costa Rica et le Nicaragua concernant une
                    zone jouxtant la partie la plus orientale de leur frontière terrestre com-
                    mune. Cette zone, dénommée par la Cour le « territoire litigieux », a été
                    définie par celle‑ci comme « la partie septentrionale d[’]Isla Portillos, soit
                    la zone humide d’environ 3 kilomètres carrés comprise entre la rive droite
                    du caño litigieux [de 2010], la rive droite du fleuve San Juan ­lui-même
                    jusqu’à son embouchure dans la mer des Caraïbes et la lagune
                    de Harbor Head » (Certaines activités menées par le Nicaragua dans la
                    région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                    ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 19, par. 55).
                       23. Le 18 octobre 2010, le Nicaragua a entrepris le dragage du fleuve
                    San Juan afin d’en améliorer la navigabilité. Il a également effectué des
                    travaux dans la partie septentrionale d’Isla Portillos, creusant dans le ter-
                    ritoire litigieux un chenal (ou « caño », c­i-après dénommé le « caño
                    de 2010 ») entre le fleuve San Juan et la lagune de Harbor Head. Le Nica-
                    ragua a également envoyé certaines formations militaires et d’autres
                    agents dans cette même zone (Certaines activités menées par le Nicaragua
                    dans la région frontalière (Costa Rica c. Nicaragua) et Construction d’une
                    route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica),
                    arrêt, C.I.J. Recueil 2015 (II), p. 694, par. 63, et p. 703, par. 92-93).
                       24. Par son ordonnance de 2011, la Cour a indiqué les mesures conser-
                    vatoires suivantes :
                         « 1) Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le terri-
                              toire litigieux, y compris le caño, des agents, qu’ils soient civils, de
                              police ou de sécurité ;
                           2) Nonobstant le point 1) c­ i-­dessus, le Costa Rica pourra envoyer
                              sur le territoire litigieux, y compris le caño, des agents civils char-
                              gés de la protection de l’environnement dans la stricte mesure où
                              un tel envoi serait nécessaire pour éviter qu’un préjudice irrépa-
                              rable soit causé à la partie de la zone humide où ce territoire est
                              situé ; le Costa Rica devra consulter le Secrétariat de la convention
                              de Ramsar au sujet de ces activités, informer préalablement le
                              Nicaragua de c­ elles-ci et faire de son mieux pour rechercher avec
                              ce dernier des solutions communes à cet égard ;
                           3) Chaque Partie s’abstiendra de tout acte qui risquerait d’aggraver
                              ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                              solution plus difficile ;
                           4) Chaque Partie informera la Cour de la manière dont elle assure
                              l’exécution des mesures conservatoires c­ i-­dessus indiquées. » (Cer-
                              taines activités menées par le Nicaragua dans la région frontalière
                              (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du
                              8 mars 2011, C.I.J. Recueil 2011 (I), p. 27‑28, par. 86.)

                    12




6 CIJ1133.indb 20                                                                                        29/10/18 14:12

                    24 	                    certaines activités (arrêt)

                       25. Dans son ordonnance de 2013, la Cour a constaté que deux nou-
                    veaux caños avaient été construits par le Nicaragua sur le territoire liti-
                    gieux (­ci-après dénommés les « caños de 2013 ») (Certaines activités menées
                    par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
                    Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
                    ragua c. Costa Rica), mesures conservatoires, ordonnance du 22 novembre
                    2013, C.I.J. Recueil 2013, p. 364, par. 44). Les Parties ont toutes deux
                    reconnu que le creusement des caños de 2013 avait eu lieu après le pro-
                    noncé de l’ordonnance en indication de mesures conservatoires de 2011,
                    que cette activité était attribuable au Nicaragua et qu’un campement mili-
                    taire avait été établi sur le territoire litigieux défini par la Cour. Le Nica-
                    ragua a également reconnu que le creusement des caños emportait
                    manquement aux obligations lui incombant au titre de l’ordonnance de
                    2011 (ibid., arrêt, C.I.J. Recueil 2015 (II), p. 713, par. 125).
                       26. Dans son ordonnance de 2013, la Cour a indiqué que,
                         « [a]près avoir consulté le Secrétariat de la convention de Ramsar
                         [convention relative aux zones humides d’importance internationale,
                         particulièrement comme habitats des oiseaux d’eau, signée à Ramsar
                         le 2 février 1971 (­ci-après dénommée « la convention de Ramsar »)] et
                         préalablement informé le Nicaragua, le Costa Rica pourra[it] prendre
                         des mesures appropriées au sujet des deux nouveaux caños, dès lors
                         que de telles mesures ser[aient] nécessaires pour empêcher qu’un pré-
                         judice irréparable soit causé à l’environnement du territoire litigieux »
                         (ibid., mesures conservatoires, ordonnance du 22 novembre 2013, C.I.J.
                         Recueil 2013, p. 370, par. 59 2) E)).
                       Ayant consulté le Secrétariat, le Costa Rica a procédé, pendant une
                    brève période à la fin mars et au début d’avril 2015, à la construction
                    d’une digue destinée à barrer celui des deux caños de 2013 qui se trouvait
                    le plus à l’est (­ci-après dénommé le « caño oriental de 2013 »).
                       27. Dans son arrêt du 16 décembre 2015, la Cour a adjugé au
                    Costa Rica la souveraineté sur le « territoire litigieux » et a, en consé-
                    quence, déclaré que les activités du Nicaragua, notamment le creusement
                    de trois caños et l’établissement d’une présence militaire sur ce territoire,
                    emportaient violation de la souveraineté territoriale du Costa Rica. Le
                    Nicaragua était dès lors tenu de réparer les dommages causés par ses acti-
                    vités illicites (C.I.J. Recueil 2015 (II), p. 703, par. 93). La Cour a dit que
                    la constatation de la violation par le Nicaragua de la souveraineté territo-
                    riale costa-­ricienne constituait une satisfaction appropriée au préjudice
                    immatériel subi. Elle a cependant conclu que le Costa Rica était fondé à
                    recevoir une indemnisation pour les dommages matériels découlant des
                    violations dont elle avait constaté la commission par le Nicaragua (ibid.,
                    p. 717‑718, par. 139 et 142). Dans le présent arrêt, la Cour déterminera le
                    montant de l’indemnité due au Costa Rica.
                       28. Le croquis c­ i-après montre la situation géographique approxima-
                    tive des trois caños dans la partie septentrionale d’Isla Portillos, tels qu’ils
                    ont été creusés en 2010 et 2013.

                    13




6 CIJ1133.indb 22                                                                                      29/10/18 14:12

                    25 	                   certaines activités (arrêt)




                           II. Principes juridiques applicables à l’indemnisation due
                                                 au Costa Rica

                       29. Avant de passer à l’examen de la question de l’indemnisation due
                    dans la présente affaire, la Cour rappellera certains des principes perti-
                    nents en la matière. Selon un principe de droit international bien établi,
                    « la violation d’un engagement entraîne l’obligation de réparer dans une
                    forme adéquate » (Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I.
                    série A no 9, p. 21). La Cour permanente a ainsi précisé sa réflexion sur ce
                    point :
                            « Le principe essentiel, qui découle de la notion même d’acte illicite
                         et qui semble se dégager de la pratique internationale, notamment de
                         la jurisprudence des tribunaux arbitraux, est que la réparation doit,
                         autant que possible, effacer toutes les conséquences de l’acte illicite et
                         rétablir l’état qui aurait vraisemblablement existé si ledit acte n’avait
                         pas été commis. » (Usine de Chorzów, fond, arrêt no 13, 1928,
                         C.P.J.I. série A no 17, p. 47 ; voir également Avena et autres ressortis-
                         sants mexicains (Mexique c. Etats‑Unis d’Amérique), arrêt,
                         C.I.J. Recueil 2004 (I), p. 59, par. 119.)

                    14




6 CIJ1133.indb 24                                                                                     29/10/18 14:12

                    26 	                    certaines activités (arrêt)

                       30. L’obligation de réparer intégralement les dommages causés par un
                    fait illicite a été reconnue par la Cour dans d’autres affaires (voir, par
                    exemple, Ahmadou Sadio Diallo (République de Guinée c. République
                    démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 691,
                    par. 161 ; Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis
                    d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 59, par. 119 ; Projet
                    Gabčíkovo-­   Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997,
                    p. 80, par. 150).
                       31. La Cour a dit que l’indemnisation pouvait constituer une forme
                    appropriée de réparation, en particulier dans les cas où la restitution était
                    matériellement impossible ou emportait une charge trop lourde (Usines de
                    pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J.
                    Recueil 2010 (I), p. 103‑104, par. 273). L’indemnisation ne doit toutefois
                    pas revêtir un caractère punitif ou exemplaire.
                       32. Dans la présente affaire, la Cour est priée de déterminer le montant
                    de l’indemnité due pour les dommages causés par les activités illicites du
                    Nicaragua, en application de son arrêt du 16 décembre 2015 (voir plus
                    haut le paragraphe 27). Pour accorder indemnisation, elle analysera si, et
                    dans quelle mesure, chacun des chefs de dommages dont le demandeur
                    fait état peut être considéré comme établi et s’il est la conséquence du
                    comportement illicite du défendeur, en recherchant « s’il existe un lien de
                    causalité suffisamment direct et certain entre le fait illicite … et le préju-
                    dice subi par le demandeur ». Elle déterminera enfin le montant de l’in-
                    demnité due (Ahmadou Sadio Diallo (République de Guinée c. République
                    démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I),
                    p. 332, par. 14).
                       33. La Cour rappelle que, « en règle générale, c’est à la partie qui
                    allègue un fait à l’appui de ses prétentions qu’il appartient d’en démontrer
                    l’existence ». Elle a néanmoins reconnu que cette règle générale pouvait,
                    dans certaines circonstances, être appliquée avec souplesse, par exemple
                    lorsque le défendeur pouvait être mieux à même d’établir certains faits
                    (ibid., p. 332, par. 15, renvoyant à l’arrêt sur le fond du 30 novembre 2010,
                    C.I.J. Recueil 2010 (II), p. 660‑661, par. 54-56).
                       34. Dans le cas de dommages environnementaux allégués, la question
                    de leur existence et du lien de causalité peut soulever des difficultés parti-
                    culières. Il se peut en effet que le dommage soit attribuable à plusieurs
                    causes concomitantes, ou encore que l’état des connaissances scientifiques
                    ne permette pas de le relier avec certitude au fait illicite par un lien de
                    causalité. Ces difficultés doivent être examinées au moment où elles
                    surviennent, à la lumière des faits propres à l’affaire et des éléments
                    ­
                    de preuve présentés à la Cour. Il revient in fine à la Cour de décider
                    s’il existe un lien de causalité suffisant entre le fait illicite et le préjudice
                    subi.
                       35. S’agissant de l’évaluation des dommages, la Cour rappelle que l’ab-
                    sence d’éléments de preuve suffisants quant à l’étendue des dommages
                    matériels n’exclut pas dans tous les cas l’octroi d’une indemnisation pour
                    ces derniers. Par exemple, dans l’affaire Ahmadou Sadio Diallo, la Cour a

                    15




6 CIJ1133.indb 26                                                                                       29/10/18 14:12

                    27 	                   certaines activités (arrêt)

                     déterminé le montant de l’indemnité due sur la base de considérations
                     d’équité (voir Ahmadou Sadio Diallo (République de Guinée c. République
                     démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I),
                     p. 337, par. 33). Une approche similaire avait été retenue dans le
                     cadre de l’arbitrage relatif à la Fonderie de Trail, dans lequel le tribunal,
                     citant la décision de la Cour suprême des Etats-Unis d’Amérique en
                     ­l’affaire Story Parchment Company v. Paterson Parchment Paper
                    ­Company (1931, United States Reports, vol. 282, p. 555), avait déclaré ce
                     qui suit :
                             « Ce serait pervertir les principes fondamentaux de la justice que
                         de refuser tout secours à la victime — et par là même libérer l’auteur
                         du préjudice de l’obligation de réparation — sous prétexte que l’acte
                         illicite est de nature à empêcher que le montant de l’indemnité puisse
                         être déterminé avec certitude : en pareil cas, si le montant de l’indem-
                         nité ne doit pas être établi par simple spéculation ou conjecture, il
                         suffit néanmoins que l’ampleur des dommages soit démontrée par
                         une déduction juste et raisonnable, quand bien même le résultat n’en
                         serait qu’approximatif. » (Trail Smelter case (United States, Canada),
                         sentences des 16 avril 1938 et 11 mars 1941, Nations Unies, Recueil
                         des sentences arbitrales (RSA), vol. III, p. 1920.) [Traduction du
                         Greffe.]

                                                         * *
                        36. Dans la présente affaire, le Costa Rica demande à être indemnisé
                    pour deux catégories de dommages. La première est celle des dommages
                    quantifiables que le Nicaragua a causés à l’environnement en creusant le
                    caño de 2010 et le caño oriental de 2013. Le Costa Rica ne formule aucune
                    demande au sujet du caño occidental de 2013. La seconde catégorie de
                    dommages concerne divers frais et dépenses occasionnés par les activités
                    illicites du Nicaragua, notamment des dépenses liées aux mesures de sur-
                    veillance ou de remise en état rendues nécessaires par les dommages causés
                    à l’environnement.
                        37. Le Nicaragua soutient que le Costa Rica a droit à une indemnisa-
                    tion pour les « dommages matériels », qui sont limités aux « dommage[s]
                    causé[s] à des biens ou à d’autres intérêts de l’Etat … [qui sont] suscep-
                    tible[s] d’être évalué[s] en termes pécuniaires ». Il ajoute que l’arrêt de
                    2015 rendu par la Cour en l’espèce vient restreindre encore davantage la
                    portée ratione materiae et ratione loci de l’indemnisation, qui doit être
                    limitée aux pertes ou dépenses causées par les activités que la Cour a
                    jugées illicites.
                        38. La Cour examinera les arguments des Parties concernant les dom-
                    mages environnementaux à la section III. Elle traitera leurs arguments
                    relatifs aux frais et dépenses occasionnés par les activités du Nicaragua à
                    la section IV et la question des intérêts, à la section V. Le montant total
                    de l’indemnité accordée sera indiqué à la section VI.

                    16




6 CIJ1133.indb 28                                                                                    29/10/18 14:12

                    28 	                    certaines activités (arrêt)

                             III. L’indemnisation des dommages environnementaux

                           1. Le caractère indemnisable des dommages environnementaux
                       39. Le Costa Rica avance qu’il est « acquis » que les dommages environ-
                    nementaux sont susceptibles d’indemnisation en droit international. Il relève
                    que d’autres organes internationaux de règlement des différends ont accordé
                    des indemnités pour de tels dommages, notamment pour des dommages
                    causés à des ressources environnementales dépourvues de valeur marchande.
                    Il plaide que sa position est étayée par la pratique de la Commission d’in-
                    demnisation des Nations Unies, qui a accordé à plusieurs Etats des indem-
                    nités à raison des dommages environnementaux qu’ils avaient subis du fait
                    de l’invasion et de l’occupation illicites du Koweït par l’Iraq en 1990 et 1991.
                       40. Le Nicaragua ne conteste pas que les dommages environnementaux
                    soient susceptibles d’indemnisation, comme l’affirme le Costa Rica. Il se
                    réfère lui aussi, à cet égard, à la démarche suivie par les commissaires de la
                    Commission d’indemnisation des Nations Unies pour statuer sur des récla-
                    mations environnementales consécutives à la première guerre du Golfe. Il
                    affirme toutefois que, suivant cette démarche, le Costa Rica a droit à une
                    indemnisation à raison des « frais de restauration » et « frais de remplace-
                    ment ». Selon lui, les « frais de restauration » correspondent aux frais que le
                    Costa Rica a raisonnablement engagés en construisant une digue destinée à
                    barrer le caño oriental de 2013 afin de remédier aux conséquences des tra-
                    vaux nicaraguayens. Le Nicaragua reconnaît également que le Costa Rica
                    a droit à une indemnisation pour les « frais de remplacement » des biens et
                    services environnementaux qui soit ont été perdus soit risquent de l’être
                    tant que la zone touchée n’a pas recouvré son état d’origine.

                                                          * *
                        41. La Cour n’a jamais auparavant statué sur une demande d’indemni-
                    sation pour dommages environnementaux. Il est cependant conforme aux
                    principes du droit international régissant les conséquences de faits inter-
                    nationalement illicites, et notamment au principe de la réparation inté-
                    grale, de conclure que les dommages environnementaux ouvrent en
                    eux-mêmes droit à indemnisation, en sus de dépenses engagées par l’Etat
                    lésé en conséquence de tels dommages. Les Parties s’entendent d’ailleurs
                    sur ce point.
                        42. La Cour est donc d’avis que les dommages causés à l’environne-
                    ment, ainsi que la dégradation ou la perte consécutive de la capacité de
                    ­celui-ci de fournir des biens et services, sont susceptibles d’indemnisation
                     en droit international. Cette indemnisation peut comprendre une indem-
                     nité pour la dégradation ou la perte de biens et services environnemen-
                     taux subie pendant la période précédant la reconstitution, et une indemnité
                     pour la restauration de l’environnement endommagé.
                        43. L’indemnité de restauration répond au fait que la régénération
                     peut parfois ne pas suffire à rétablir l’environnement en son état antérieur

                    17




6 CIJ1133.indb 30                                                                                      29/10/18 14:12

                    29 	                    certaines activités (arrêt)

                    au dommage. En pareil cas, des mesures de restauration active peuvent
                    être requises afin de rétablir, autant que possible, l’environnement en son
                    état d’origine.

                                              2. Méthode d’évaluation
                                          des dommages environnementaux
                       44. Le Costa Rica admet qu’il n’y a pas de méthode unique d’évalua-
                    tion des dommages causés à l’environnement et que diverses techniques
                    ont été utilisées dans la pratique, au niveau tant international que natio-
                    nal. Il conclut que la méthode appropriée est fonction, notamment, de la
                    nature, de la complexité et du degré d’homogénéité des dommages envi-
                    ronnementaux subis.
                       45. Le Costa Rica estime que la méthode la plus appropriée en la pré-
                    sente affaire est celle qu’il appelle la « méthode des services écosystémiques »
                    (ou « cadre d’évaluation des services environnementaux »), qui suit les
                    recommandations d’un rapport d’experts établi à la demande du Costa Rica
                    par la Fundación Neotrópica, une organisation non gouvernementale
                    costa-­ricienne. Il soutient que cette méthode d’évaluation des dommages
                    environnementaux est largement reconnue sur le plan international, qu’elle
                    est moderne et aussi adaptée à la zone humide dont la convention de Ram-
                    sar impose la protection et à laquelle le Nicaragua a porté atteinte.
                       46. Du point de vue du Costa Rica, la méthode des services écosysté-
                    miques est étayée par la pratique, tant internationale que nationale. Le
                    Costa Rica relève en premier lieu que, dans les « directives pour l’élabora-
                    tion d’une législation nationale sur la responsabilité, l’intervention et l’in-
                    demnisation en cas de dommages causés à l’environnement par des
                    activités dangereuses » adoptées en 2010 par son conseil d’administration,
                    le Programme des Nations Unies pour l’environnement (­ci-après dénommé
                    le « PNUE ») a reconnu que les dommages environnementaux pouvaient
                    être évalués sur la base de facteurs tels que la « réduction ou la perte de
                    capacité de l’environnement à fournir des biens et des services ». Le
                    Costa Rica souligne en deuxième lieu que, dans sa décision XII/14, la
                    conférence des parties à la convention sur la diversité biologique invite les
                    parties à tenir compte, selon qu’il convient, des directives susmentionnées.
                    Les parties y sont également invitées à tenir compte d’un « rapport de
                    synthèse » sur les informations techniques, dans lequel il est indiqué que
                    « [l]es règles de responsabilité et de réparation peuvent [aussi] concer-
                    ner … [l’]incapacité [de l’écosystème] à offrir des biens ou services réels ou
                    potentiels ». Le Costa Rica fait observer en troisième lieu que plusieurs
                    Etats utilisent la méthode des services écosystémiques dans le cadre de
                    leur législation nationale sur les dommages environnementaux. En der-
                    nier lieu, il avance que cette méthode a été adoptée dans le rapport de la
                    mission consultative Ramsar no 69, qui a évalué les dommages environne-
                    mentaux résultant du creusement du caño de 2010.
                       47. Le Costa Rica expose que, suivant la méthode des services écosys-
                    témiques, la valeur d’un environnement se compose de biens et services

                    18




6 CIJ1133.indb 32                                                                                      29/10/18 14:12

                    30 	                   certaines activités (arrêt)

                    susceptibles ou non d’être commercialisés. Les biens et services commer-
                    cialisés (comme le bois) ont une « valeur d’usage direct » tandis que ceux
                    qui ne sont pas commercialisés (par exemple, les services liés à la préven-
                    tion des inondations ou à la régulation des gaz) ont une « valeur d’usage
                    indirect ». De l’avis du Costa Rica, l’évaluation des dommages environne-
                    mentaux doit inclure à la fois la valeur d’usage direct et la valeur d’usage
                    indirect des biens et services procurés par l’environnement pour rendre
                    dûment compte de la valeur de c­elui-ci. Afin d’attribuer une valeur
                    pécuniaire aux biens et services environnementaux auxquels le Nicaragua
                    a selon lui porté atteinte, le Costa Rica utilise une méthode fondée sur le
                    transfert de valeurs pour la plupart des biens et services touchés. Cette
                    méthode consiste à attribuer au dommage causé une valeur pécuniaire
                    calculée à partir de celle définie dans des études concernant des écosys-
                    tèmes dont les conditions sont jugées similaires à celles de l’écosystème
                    concerné. En revanche, le Costa Rica procède à une évaluation directe
                    lorsque les données nécessaires à cet effet sont disponibles.
                       48. Le Costa Rica fait valoir que la méthode adoptée par le Nicaragua est
                    celle que la Commission d’indemnisation des Nations Unies a suivie pour
                    statuer sur des réclamations environnementales dont l’objet était pourtant
                    radicalement différent de celui de la présente affaire. Il ajoute que les pra-
                    tiques d’évaluation ont évolué depuis que la Commission a clos son examen
                    de ces réclamations en 2005 et que des méthodes plus récentes, telles que celle
                    fondée sur les services écosystémiques, tendent à « reconnaître toute l’am-
                    pleur, et parfois la persistance, des dommages causés à l’environnement ».

                                                          *
                       49. Le Nicaragua estime pour sa part que le Costa Rica a droit à une
                    indemnisation pour le coût du « remplacement des services environne-
                    mentaux qui soit ont été perdus soit risquent de l’être tant que la zone
                    touchée n’est pas reconstituée », qu’il appelle le « coût de remplacement
                    des services écosystémiques » ou les « frais de remplacement ». Il convient
                    selon lui, pour en calculer le montant, de se référer au prix qui devrait être
                    payé pour financer la conservation d’une zone équivalente jusqu’à ce que
                    les services fournis par la zone touchée soient rétablis.
                       50. Le Nicaragua soutient que sa méthode est celle qui est communément
                    suivie pour apprécier les dommages causés aux ressources naturelles. Il note
                    en particulier qu’il s’agit de l’une des méthodes utilisées par la Commission
                    d’indemnisation des Nations Unies pour examiner des réclamations relatives
                    à des dommages environnementaux. Il ajoute que rien n’étaye l’argument
                    costa-­ricien selon lequel cette méthode a été supplantée par des techniques
                    plus récentes d’évaluation des dommages à l’environnement.
                       51. Le Nicaragua avance que la méthode adoptée par le Costa Rica
                    repose sur le « transfert de bénéfices », qui consiste à évaluer les services
                    environnementaux endommagés en se référant aux valeurs attribuées à de
                    tels services dans d’autres lieux et d’autres contextes. Une telle démarche
                    manque selon lui de fiabilité et n’est pas d’usage fréquent dans la pra-

                    19




6 CIJ1133.indb 34                                                                                     29/10/18 14:12

                    31 	                     certaines activités (arrêt)

                    tique. Le Nicaragua fait en outre valoir que la Commission d’indemnisa-
                    tion des Nations Unies a refusé de suivre la méthode du « transfert de
                    bénéfices », bien qu’elle eût été priée de le faire.

                                                           * *
                       52. La Cour note que les méthodes proposées par les Parties sont par-
                    fois utilisées pour évaluer des dommages environnementaux dans la pra-
                    tique d’organes nationaux et internationaux, et qu’elles ne sont donc pas
                    dénuées de pertinence aux fins de la tâche qui lui incombe en la présente
                    espèce. Néanmoins, ces méthodes ne sont pas les seules suivies par lesdits
                    organes à cet effet et ne sont pas non plus réservées à l’évaluation des
                    dommages, puisqu’elles peuvent également être employées pour mettre en
                    balance les coûts et bénéfices de projets ou programmes environnemen-
                    taux à des fins de détermination de politiques publiques (voir, par
                    exemple, PNUE, « Guide pour l’évaluation et la comptabilité des services
                    écosystémiques dans les petits Etats insulaires en développement » (2014),
                    p. 4). La Cour s’abstiendra donc de choisir entre ces deux méthodes ou
                    d’utiliser exclusivement l’une d’elles pour évaluer les dommages subis par
                    la zone humide protégée qui est située au Costa Rica. Elle empruntera
                    cependant à l’une ou à l’autre chaque fois que leurs éléments offriront une
                    base raisonnable d’évaluation. Cette démarche obéit à deux considéra-
                    tions : premièrement, le droit international ne prescrit aucune méthode
                    d’évaluation particulière pour l’indemnisation de dommages causés à
                    l’environnement ; deuxièmement, la Cour estime nécessaire de tenir
                    compte des circonstances et caractéristiques propres à chaque affaire.
                       53. Dans le cadre de son analyse, la Cour s’inspirera des principes et
                    règles énoncés plus haut aux paragraphes 29 à 35. En vue d’établir le
                    montant de l’indemnité due à raison des dommages environnementaux,
                    elle estimera, ainsi qu’exposé au paragraphe 42, le coût de la restauration
                    de l’environnement endommagé ainsi que celui de la dégradation ou perte
                    de biens et services environnementaux subie tant que l’environnement
                    n’est pas reconstitué.

                      3. Détermination de l’étendue des dommages causés à l’environnement
                                        et du montant de l’indemnité due
                        54. La Cour relève que le Costa Rica et le Nicaragua estiment l’un et
                    l’autre à 6,19 hectares la superficie de la zone touchée par les activités
                    illicites du Nicaragua.
                        55. Bien qu’il dénombre vingt-deux catégories de biens et services suscep-
                    tibles d’avoir été dégradés ou perdus en conséquence des activités illicites du
                    Nicaragua, le Costa Rica ne demande d’indemnisation que pour six d’entre
                    elles, à savoir : le bois sur pied, d’autres matières premières (fibres et éner-
                    gie) ; la régulation des gaz et de la qualité de l’air ; l’atténuation des risques
                    naturels ; la formation du sol et la lutte contre l’érosion ; et la biodiversité, du
                    point de vue de l’habitat et du renouvellement des populations.

                    20




6 CIJ1133.indb 36                                                                                          29/10/18 14:12

                    32 	                   certaines activités (arrêt)

                       56. Le Costa Rica plaide que la perte totale causée par les activités
                    nicaraguayennes doit être évaluée sur une période de cinquante ans, ce
                    qui constitue selon lui une estimation modeste du temps nécessaire pour
                    que la zone touchée se reconstitue. En conséquence, il présente une valeur
                    actuelle nette pour la perte totale en tablant sur une période de reconsti-
                    tution de cinquante ans et en appliquant un taux d’actualisation de 4 %.
                    Selon la Fundación Neotrópica, le taux d’actualisation représente la
                    vitesse à laquelle l’écosystème se reconstitue ; ainsi, la valeur annuelle des
                    dommages causés à l’environnement diminue à mesure que les biens et
                    services écosystémiques se rétablissent.
                       57. Suivant cette logique, le Costa Rica réclame, pour la dégradation
                    ou la perte de biens et services environnementaux due aux activités du
                    Nicaragua, une indemnité de 2 148 820,82 dollars des Etats-Unis concer-
                    nant le caño de 2010 et une indemnité de 674 290,92 dollars des Etats-
                     Unis concernant le caño oriental de 2013. Il réclame en outre
                     57 634,08 dollars des Etats-Unis pour ses frais de restauration, à savoir
                     54 925,69 dollars des Etats-Unis pour le coût du remplacement du sol
                     dans le caño de 2010 et le caño oriental de 2013, ainsi que 2708,39 dollars
                     des Etats-Unis pour la restauration de la zone humide. Au total, le
                     Costa Rica réclame 2 880 745,82 dollars des Etats-Unis à titre d’indemni-
                    sation pour les dommages causés à l’environnement par les activités du
                    Nicaragua.
                       58. Le Nicaragua affirme pour sa part, sur la base de sa propre méthode
                    (voir plus haut le paragraphe 49), que le Costa Rica a droit à 309 dollars
                    des Etats-Unis par hectare et par an pour ses frais de remplacement, ce
                    qui correspond au montant de la prime que le Costa Rica verse aux pro-
                    priétaires terriens et communautés pour les inciter à protéger l’habitat
                    dans le cadre de son régime national de conservation de l’environnement
                    (montant révisé au prix courant en 2017). Estimant raisonnable de tabler
                    sur une période de vingt à trente ans, à raison d’un taux d’actualisation
                    de 4 %, pour que l’environnement se reconstitue pleinement, le Nicaragua
                    conclut que la valeur actuelle des coûts de remplacement est comprise
                    entre 27 034 et 34 987 dollars des Etats-Unis.
                       59. Le Nicaragua soutient que, même si la méthode des services éco-
                    systémiques proposée par le Costa Rica était appropriée pour quantifier
                    les dommages causés à l’environnement –– ce qui n’est pas le cas ––,
                    ­celui-ci l’utilise à mauvais escient, de sorte qu’elle aboutit à une suréva-
                     luation considérable de la dégradation ou perte de biens et services envi-
                     ronnementaux occasionnée par lesdits dommages. En particulier, selon le
                     Nicaragua, le Costa Rica suppose à tort l’existence de services environne-
                     mentaux qui n’étaient en réalité pas fournis par la zone touchée par les
                     activités nicaraguayennes ; évalue mal les services de régulation des gaz et
                     de la qualité de l’air dans la zone ; et postule à tort que l’ensemble des
                     biens et services touchés continueront de pâtir des dommages causés pen-
                     dant cinquante ans.
                       60. Le Costa Rica, se fondant sur les six catégories de biens et services
                     environnementaux dont il allègue la perte, demande à être indemnisé

                    21




6 CIJ1133.indb 38                                                                                    29/10/18 14:12

                    33 	                   certaines activités (arrêt)

                    pour un premier chef de dommages, qui concerne les arbres abattus lors
                    de la construction du caño de 2010 et du caño oriental de 2013. L’évalua-
                    tion qu’il présente est basée sur le prix moyen du bois sur pied pour les
                    essences qui se trouvaient à l’emplacement du caño de 2010 (64,65 dollars
                    des Etats-Unis par mètre cube) et du caño oriental de 2013 (40,05 dollars
                    des Etats-Unis par mètre cube), selon les chiffres de son office national
                    des forêts. En utilisant ces chiffres, le Costa Rica évalue les réserves
                    détruites et leur potentiel de croissance sur cinquante ans, en tablant sur
                    un volume de bois sur pied de 211 mètres cubes par hectare, sur un taux
                    de récolte de 50 % par an et sur un taux de croissance de 6 mètres cubes
                    par hectare et par an. La Fundación Neotrópica, dont le Costa Rica
                    reprend les chiffres, explique que le taux de récolte de 50 % par an auquel
                    elle se réfère n’implique pas qu’il serait possible d’abattre chaque année
                    un volume équivalent à la moitié de la repousse annuelle des arbres. Elle
                    justifie son choix en faisant valoir que la dégradation de l’actif causée par
                    les activités illicites du Nicaragua se traduira chaque année dans les
                    comptes physiques, naturels et économiques du Costa Rica par une dimi-
                    nution de la valeur pécuniaire du patrimoine naturel du pays, jusqu’à ce
                    que l’actif soit complètement reconstitué.
                       61. Le Nicaragua conteste l’évaluation du Costa Rica concernant les
                    arbres coupés lors du creusement du caño de 2010 et du caño oriental de
                    2013. Tout d’abord, il plaide que les seuls dommages matériels causés par
                    ses activités résident dans l’abattage d’arbres aux alentours du caño de
                    2010. Il fait valoir que la végétation a rapidement repoussé dans le caño
                    oriental de 2013, qui est aujourd’hui quasiment indiscernable des zones
                    voisines. Ensuite, le Nicaragua soutient que le Costa Rica a tort de calcu-
                    ler la valeur des arbres coupés sur une période de cinquante ans, les arbres
                    ne pouvant être abattus qu’une seule fois. Enfin, rien n’indique selon lui,
                    au vu des chiffres avancés par le Costa Rica, que c­ elui-ci ait tenu compte
                    des frais de récolte et de transport de ce bois en vue de sa mise sur le mar-
                    ché, ce qui est contraire à la méthode d’évaluation établie.
                       62. Le Costa Rica demande à être indemnisé pour un deuxième chef de
                    dommages, qui concerne les « autres matières premières » (fibres et éner-
                    gie) que le Nicaragua aurait éliminées dans la zone touchée au cours de
                    ses travaux de creusement. Les chiffres du Costa Rica sont basés sur des
                    études qui quantifient la valeur de matières premières présentes dans
                    d’autres écosystèmes (situés au Mexique et aux Philippines), valeur à par-
                    tir de laquelle est fixé un prix unitaire (175,76 dollars des Etats-Unis par
                    hectare pour la première année suivant la perte — montant révisé au prix
                    courant en 2016). Le Costa Rica utilise ce prix unitaire pour chiffrer la
                    perte en matières premières dans une zone de 5,76 hectares (soit la super-
                    ficie dégagée lors du creusement du caño de 2010) et dans une zone de
                    0,43 hectare (soit la superficie endommagée lors de la construction du
                    caño oriental de 2013).
                       63. En ce qui concerne les « autres matières premières » (fibres et éner-
                    gie), le Nicaragua expose que, du fait de sa régénération rapide, la zone
                    touchée par ses activités a déjà recouvré sa capacité de procurer ces biens

                    22




6 CIJ1133.indb 40                                                                                   29/10/18 14:12

                    34 	                    certaines activités (arrêt)

                    et services. A titre subsidiaire, il plaide que, même si elle avait attribué la
                    bonne valeur unitaire à ces autres matières premières, la Fundación
                    Neotrópica a largement gonflé son évaluation en postulant que les pertes
                    se feraient sentir pendant cinquante ans.
                        64. Troisièmement, le Costa Rica demande à être indemnisé pour l’at-
                    teinte qui a été portée à la capacité de la zone touchée d’assurer la régula-
                    tion des gaz et de la qualité de l’air, notamment le piégeage du carbone,
                    et dont les activités illicites du Nicaragua sont selon lui la cause. Pour
                    chiffrer la perte de ces services, le Costa Rica se fonde sur une étude théo-
                    rique évaluant les stocks et les flux de carbone dans les zones humides
                    costa-­riciennes. Sur la base de cette étude, il estime la perte en matière de
                    régulation des gaz et de la qualité de l’air à 14 982,06 dollars des Etats-
                     Unis par hectare (pour la première année suivant la perte — montant
                     révisé au prix courant en 2016). Selon lui, le fait que certains de ces ser-
                    vices dégradés ou perdus aient pu bénéficier également aux populations
                    d’autres pays n’exonère nullement le Nicaragua de sa responsabilité
                    de l’indemniser pour les dommages illicites qu’il a causés en territoire
                    ­costa‑ricien.
                        65. Le Nicaragua conteste plusieurs aspects de l’évaluation du
                     Costa Rica concernant les services de régulation des gaz et de la qualité de
                     l’air. Premièrement, il fait valoir que les bienfaits de ces services profitent
                     au monde entier et que le Costa Rica n’a donc droit qu’à une petite part
                     de leur valeur. Deuxièmement, il critique l’étude sur laquelle sont basés les
                     chiffres du Costa Rica, faisant grief à c­ elui-ci de n’avoir ni démontré en
                     quoi cette étude était applicable à la zone touchée ni expliqué pourquoi il
                     en avait écarté d’autres qui attribuaient une valeur inférieure aux services
                     en question. Troisièmement, le Nicaragua note que le chiffre utilisé par le
                     Costa Rica correspond à la valeur du stock de carbone, qui reflète la
                     valeur de l’ensemble du carbone piégé sur un hectare dans la végétation, le
                     sol, les feuilles mortes et les débris organiques. Selon lui, le carbone ainsi
                     emmagasiné ne peut être libéré qu’une seule fois dans l’atmosphère, et le
                     Costa Rica a donc tort de chiffrer sa perte sur la base de la valeur du car-
                     bone emmagasiné chaque année pendant cinquante ans.
                        66. S’agissant de son quatrième chef de dommages, le Costa Rica
                     expose que les zones humides d’eau douce, telles que celle dans laquelle se
                     trouve la zone touchée, constituent de précieux atouts pour atténuer les
                     risques naturels comme l’inondation côtière, l’intrusion saline et l’érosion
                     côtière. De son point de vue, les activités du Nicaragua ont entamé la
                     capacité de la zone touchée de fournir un tel service. Le Costa Rica s’ap-
                     puie à cet égard sur le rapport de la mission consultative Ramsar no 69,
                     dans lequel il est expliqué que toute modification du régime d’écoulement
                     de l’eau douce dans une zone humide peut influer à la fois sur la salinité
                     de l’eau et sur la capacité de l’environnement de contenir les inondations.
                     Le Costa Rica chiffre ce service à 2949,74 dollars des Etats-Unis par hec-
                     tare (pour la première année suivant la perte — montant révisé au prix
                     courant en 2016), après adoption d’une « valeur faible » inspirée d’une
                    série d’études concernant le Belize, la Thaïlande et le Mexique.

                    23




6 CIJ1133.indb 42                                                                                      29/10/18 14:12

                    35 	                   certaines activités (arrêt)

                       67. Le Nicaragua reproche au Costa Rica de ne pas préciser quels
                    risques naturels la zone touchée aurait eu pour effet d’atténuer, ni en quoi
                    les travaux nicaraguayens auraient compromis un éventuel service d’atté-
                    nuation de ces risques. Il fait en outre valoir que l’évaluation costa‑­
                    ricienne est entièrement fondée sur le transfert d’une valeur retenue dans
                    une étude qui est dépourvue de pertinence dans la présente affaire (à
                    savoir une étude sur l’effet d’atténuation des risques naturels exercé par
                    les mangroves côtières en Thaïlande).
                       68. En ce qui concerne son cinquième chef de dommages, le Costa Rica
                    soutient que les sédiments venus combler le caño de 2010 et le caño orien-
                    tal de 2013 sont non seulement de moins bonne qualité mais en outre plus
                    sujets à l’érosion. Il réclame en conséquence une indemnité pour le coût
                    du remplacement du sol, qu’il chiffre à 5,78 dollars des Etats-Unis par
                    mètre cube.
                       69. Le Nicaragua fait valoir que le caño de 2010 et le caño oriental de
                    2013 se sont rapidement remplis de sédiments et sont à présent recouverts
                    par la végétation. Selon lui, le Costa Rica n’a présenté aucune preuve
                    attestant que les nouveaux sédiments venus les combler soient de moins
                    bonne qualité, pas davantage qu’il n’a démontré que les activités nicara-
                    guayennes aient accentué la vulnérabilité du sol à l’érosion. Le Nicaragua
                    note par ailleurs que le Costa Rica n’a laissé entendre d’aucune façon
                    qu’il comptait procéder à de nouveaux travaux de restauration sur les
                    deux caños.
                       70. Enfin, le Costa Rica demande à être indemnisé pour la perte de
                    services liés à la biodiversité dans la zone touchée, qui concernent à la fois
                    l’habitat et le renouvellement des populations. Son évaluation à cet égard
                    repose sur des études qui quantifient la valeur de la biodiversité dans
                    d’autres écosystèmes (situés au Mexique, en Thaïlande et aux Philip-
                    pines), à partir de laquelle est fixé un prix unitaire (855,13 dollars des
                    Etats-Unis par hectare pour la première année suivant la perte — mon-
                    tant révisé au prix courant en 2016).
                       71. Le Nicaragua expose que, du fait de sa régénération rapide, la zone
                    touchée a déjà recouvré sa capacité de fournir des services liés à la bio­
                    diversité. A titre subsidiaire, il plaide que, même si elle avait attribué la
                    bonne valeur unitaire à ces services, la Fundación Neotrópica a large-
                    ment gonflé son évaluation en postulant que les pertes se feraient sentir
                    pendant cinquante ans.

                                                        * *
                      72. Avant d’attribuer une valeur pécuniaire aux dommages occasion-
                    nés aux biens et services environnementaux par les activités illicites du
                    Nicaragua, la Cour vérifiera l’existence et l’étendue des dommages en
                    question, et recherchera s’il existe un lien de causalité direct et certain
                    entre lesdits dommages et les activités nicaraguayennes. Elle établira
                    ensuite le montant de l’indemnité due.


                    24




6 CIJ1133.indb 44                                                                                    29/10/18 14:12

                    36 	                    certaines activités (arrêt)

                       73. Dans ce contexte, la Cour relève que les Parties sont divisées sur
                    deux points : le premier est celui de savoir si certains biens et services envi-
                    ronnementaux ont été dégradés ou perdus, soit ceux concernant l’atténua-
                    tion des risques naturels et la formation du sol ou la lutte contre l’érosion ;
                    le second concerne la valeur à attribuer aux biens et services environne-
                    mentaux qu’elles tiennent pour dégradés ou perdus, compte tenu de la
                    durée de la période nécessaire à leur reconstitution.
                       74. S’agissant du premier point, la Cour est d’avis que le Costa Rica
                    n’a pas démontré que la zone touchée ait, du fait d’un changement de ses
                    caractéristiques écologiques, perdu sa capacité d’atténuer les risques natu-
                    rels ou que pareils services aient été dégradés. Au sujet de la formation du
                    sol et de la lutte contre l’érosion, le Nicaragua ne nie pas avoir enlevé
                    environ 9500 mètres cubes de sol des sites où il a creusé le caño de 2010 et
                    le caño oriental de 2013. Cela étant, il ressort des éléments dont dispose
                    la Cour que les deux caños se sont ensuite comblés à nouveau et que la
                    végétation a largement repoussé. En conséquence, les prétentions du
                    Costa Rica pour le coût du remplacement de la totalité du sol enlevé par
                    le Nicaragua ne peuvent être accueillies. Si certains éléments tendent à
                    démontrer que le sol enlevé par le Nicaragua était de meilleure qualité
                    que celui qui comble désormais les deux caños, le Costa Rica n’a cepen-
                    dant pas apporté la preuve que cette différence ait une incidence sur la
                    lutte contre l’érosion, et la Cour ne dispose pas d’éléments suffisants
                    quant à la qualité des deux types de sol pour lui permettre d’apprécier la
                    perte éventuellement subie par le Costa Rica.
                       75. En ce qui concerne les quatre autres catégories de biens et services
                    environnementaux à raison desquelles le Costa Rica demande à être
                    indemnisé (arbres, autres matières premières, régulation des gaz et de la
                    qualité de l’air, et biodiversité), il ressort des éléments présentés à la Cour
                    que, lorsqu’il a creusé le caño de 2010 et le caño oriental de 2013, le Nica-
                    ragua a abattu près de 300 arbres et dégagé 6,19 hectares de végétation.
                    Ces activités ont sensiblement affecté la capacité des deux sites touchés de
                    fournir les biens et services environnementaux susmentionnés. La Cour
                    considère dès lors que la dégradation ou la perte de ces quatre catégories
                    de biens et services est établie et qu’elle est la conséquence directe des
                    activités du Nicaragua.
                       76. Pour ce qui est du second point, relatif à la valeur à attribuer aux
                    dommages causés aux biens et services environnementaux, la Cour ne
                    peut retenir les évaluations proposées par les Parties. S’agissant de l’éva-
                    luation proposée par le Costa Rica, la Cour éprouve quelques doutes
                    quant à la fiabilité de certains aspects de la méthode sur laquelle elle
                    repose, compte tenu en particulier des critiques formulées par le Nicara-
                    gua et ses experts au stade de la procédure écrite. Le Costa Rica postule,
                    par exemple, qu’une période de cinquante ans représente le temps néces-
                    saire pour que l’écosystème recouvre son état antérieur aux dommages.
                    Cependant, d’une part, le dossier ne donne pas d’indications claires au
                    sujet de l’état d’origine de l’ensemble des biens et services environnemen-
                    taux qui existaient dans la zone concernée avant les activités du Nicara-

                    25




6 CIJ1133.indb 46                                                                                      29/10/18 14:12

                    37 	                   certaines activités (arrêt)

                    gua. D’autre part, la Cour fait observer que le délai de reconstitution
                    varie selon les composantes de l’écosystème et qu’il serait incorrect d’at-
                    tribuer une durée unique aux différentes catégories de biens et services
                    désignées par le Costa Rica.
                       77. De l’avis de la Cour, le chiffre de 309 dollars des Etats-Unis par hec-
                    tare et par an que le Nicaragua a avancé doit également être rejeté. Ce chiffre
                    est basé sur le montant de la prime que le Costa Rica verse aux propriétaires
                    terriens et communautés pour les inciter à protéger l’habitat dans le cadre de
                    son régime national de conservation de l’environnement. Or, l’indemnisa-
                    tion de dommages causés à l’environnement d’une zone humide sous protec-
                    tion internationale ne peut être calculée sur la base de primes généralement
                    versées à des individus ou groupes particuliers pour les inciter à gérer un
                    habitat d’une manière donnée. Les sommes versées dans le cadre d’un régime
                    tel que celui en vigueur au Costa Rica visent à compenser le coût d’oppor-
                    tunité sacrifié à la préservation de l’environnement par ces individus ou
                    groupes, et ne reflètent pas nécessairement la valeur véritable des biens et
                    services procurés par l’écosystème. Partant, la Cour estime que l’évaluation
                    proposée par le Nicaragua ne reflète pas la valeur véritable des biens et ser-
                    vices environnementaux dégradés ou perdus dans la zone touchée.
                       78. Pour les raisons exposées ­      ci-­
                                                               dessous, la Cour considère qu’il
                    convient, pour estimer les dommages environnementaux, d’appréhender
                    l’écosystème dans son ensemble en procédant à une évaluation globale de
                    la dégradation ou perte de biens et services environnementaux avant
                    reconstitution, plutôt que d’attribuer une valeur à telle ou telle catégorie
                    de biens et services environnementaux et d’estimer la période de reconsti-
                    tution applicable à chacune.
                       79. Premièrement, la Cour fait observer, s’agissant des biens et services
                    environnementaux dégradés ou perdus, que le dommage le plus impor-
                    tant qui ait été causé à la zone, et qui semble être à l’origine d’autres
                    dommages environnementaux, concerne les arbres abattus par le Nicara-
                    gua lors du creusement des caños. Une évaluation globale permet de
                    rendre compte de la corrélation existant entre l’abattage des arbres et les
                    dommages causés à d’autres biens et services environnementaux (comme
                    les autres matières premières, les services de régulation des gaz et de la
                    qualité de l’air, et la biodiversité du point de vue de l’habitat et du renou-
                    vellement des populations).
                       80. Deuxièmement, la nécessité d’une évaluation globale est dictée par
                    les caractéristiques particulières de la zone touchée par les activités du
                    Nicaragua, c­elle-ci faisant partie de la zone humide du nord‑est des
                    Caraïbes, qui bénéficie d’une protection au titre de la convention de Ram-
                    sar et où coexistent divers biens et services environnementaux qui sont
                    étroitement liés. Les zones humides comptent parmi les écosystèmes les
                    plus variés et foisonnants au monde. Grâce à l’interaction de ses compo-
                    santes physiques, biologiques et chimiques, une zone humide remplit de
                    nombreuses fonctions vitales, notamment en favorisant la richesse de la
                    biodiversité, en exerçant une action régulatrice sur le régime des eaux et
                    en jouant le rôle de puits à sédiments et à polluants.

                    26




6 CIJ1133.indb 48                                                                                     29/10/18 14:12

                    38 	                   certaines activités (arrêt)

                       81. Troisièmement, une telle évaluation globale permettra à la Cour
                    de tenir compte du potentiel de régénération de la zone endommagée.
                    Ainsi qu’observé par le Secrétariat de la convention de Ramsar, dans la
                    zone du caño de 2010, « la végétation … présente un fort potentiel de
                    régénération, pour autant que les conditions physiques [locales] soient
                    maintenues ».
                       82. Ces considérations amènent également la Cour à conclure, au sujet
                    du délai de reconstitution, qu’une même durée ne peut être fixée pour
                    l’ensemble des biens et services environnementaux touchés. Même si ces
                    biens et services sont étroitement liés, la durée de la période requise pour
                    qu’ils recouvrent leur état antérieur aux dommages varie nécessairement
                    de l’un à l’autre.
                       83. Aux fins de son évaluation globale, la Cour prendra en considéra-
                    tion les quatre catégories de biens et services environnementaux dont la
                    dégradation ou la perte a été établie (voir le paragraphe 75).
                       84. La Cour rappelle que, outre les deux évaluations examinées précé-
                    demment, qui ont été soumises respectivement par le Costa Rica et le Nica-
                    ragua, ce dernier propose encore une autre évaluation des dommages,
                    calculée sur la base des quatre catégories de biens et services environnemen-
                    taux. Pour ce faire, le Nicaragua utilise la méthode des services écosysté-
                    miques préconisée par le Costa Rica mais en procédant à des ajustements
                    non négligeables. Il qualifie cette évaluation d’« analyse corrigée » et attri-
                    bue une valeur pécuniaire totale de 84 296 dollars des Etats-Unis aux dom-
                    mages causés aux quatre catégories de biens et services environnementaux.
                       85. La Cour considère que l’« analyse corrigée » du Nicaragua tend à
                    sous-­estimer la valeur à attribuer à certaines catégories de biens et ser-
                    vices avant reconstitution. Premièrement, s’agissant des autres matières
                    premières (fibres et énergie), la valeur qui leur est attribuée repose sur
                    l’hypothèse d’une absence de perte après la première année. Or, pareille
                    hypothèse n’est étayée par aucun des éléments de preuve dont dispose la
                    Cour. Deuxièmement, pour ce qui est des services liés à la biodiversité
                    (habitat et renouvellement des populations), l’« analyse corrigée » ne tient
                    pas suffisamment compte de l’importance particulière que revêtent de tels
                    services dans une zone humide sous protection internationale, où la bio-
                    diversité est d’une grande valeur selon le Secrétariat de la convention de
                    Ramsar. Quelle que soit la repousse qui se produira naturellement, il est
                    peu probable qu’elle génère dans un proche avenir une biodiversité aussi
                    riche que celle qui existait à l’origine dans la zone. Troisièmement, en ce
                    qui concerne les services de régulation des gaz et de la qualité de l’air,
                    l’« analyse corrigée » du Nicaragua fait abstraction de la perte future
                    concernant le piégeage annuel du carbone (« flux de carbone »), puisqu’elle
                    tend à postuler que la perte de ces services ne se produit qu’une seule fois.
                    Du point de vue de la Cour, la perte ou la dégradation des services de
                    régulation des gaz et de la qualité de l’air ne peut être considérée comme
                    une perte non renouvelable.
                       86. La Cour rappelle que, comme elle l’a souligné plus haut au para-
                    graphe 35, l’absence de certitude quant à l’étendue des dommages n’ex-

                    27




6 CIJ1133.indb 50                                                                                     29/10/18 14:12

                    39 	                   certaines activités (arrêt)

                    clut pas nécessairement l’octroi d’une somme qui, selon elle, reflète
                    approximativement la valeur de la dégradation ou de la perte de biens et
                    services environnementaux subie. Dans la présente affaire, la Cour, tout
                    en retenant certains des éléments de l’« analyse corrigée », estime raison-
                    nable d’ajuster, aux fins de son évaluation globale, le montant total figu-
                    rant dans ladite analyse de manière à tenir compte des insuffisances
                    relevées au paragraphe précédent. Elle accorde en conséquence au
                    Costa Rica une indemnité de 120 000 dollars des Etats-Unis à raison de la
                    dégradation ou de la perte de biens et services environnementaux subie
                    par la zone touchée jusqu’à sa reconstitution.
                       87. S’agissant de la restauration, la Cour rejette la demande d’indem-
                    nité de 54 925,69 dollars des Etats-Unis que le Costa Rica a formulée à
                    raison du remplacement du sol, pour les motifs exposés au paragraphe 74.
                    En revanche, la Cour estime que le versement d’une indemnité pour les
                    mesures de restauration concernant la zone humide est justifié eu égard
                    aux dommages causés par les activités du Nicaragua. Le Costa Rica
                    demande à ce titre une indemnité de 2708,39 dollars des Etats-Unis. La
                    Cour accueille cette demande.


                               IV. L’indemnisation demandée par le Costa Rica
                                         au titre des frais et dépenses

                       88. Outre l’indemnisation qu’il demande pour les dommages causés à
                    l’environnement, le Costa Rica prie la Cour de lui accorder une indemnité
                    pour les frais et dépenses que lui ont occasionnés les activités illicites du
                    Nicaragua.
                       89. Sur la base des principes présentés plus haut (voir les para-
                    graphes 29 à 35), la Cour doit déterminer si le Costa Rica a étayé au
                    moyen d’éléments de preuve les frais et dépenses qu’il affirme avoir dû
                    supporter, et s’il a établi l’existence d’un lien de causalité suffisamment
                    direct et certain entre le comportement internationalement illicite du
                    Nicaragua, tel que constaté par la Cour dans son arrêt de 2015, et les
                    différents chefs de dépenses pour lesquels il demande à être indemnisé.

                      1. Frais et dépenses engagés du fait des activités illicites du Nicaragua
                                    dans la partie septentrionale d’Isla Portillos
                                          entre octobre 2010 et avril 2011
                      90. Le Costa Rica soutient que, entre octobre 2010 (moment où il a eu
                    connaissance de la présence militaire du Nicaragua sur son territoire) et
                    avril 2011 (quand ce dernier a retiré ses militaires du territoire costa‑ricien
                    en application de l’ordonnance en indication de mesures conservatoires
                    rendue un mois plus tôt par la Cour), il a dû engager diverses dépenses en
                    rapport avec la présence et les activités illicites du Nicaragua, dont il
                    chiffre le montant total à 80 926,45 dollars des Etats-Unis. Il ventile ces
                    dépenses comme suit : a) carburant et maintenance des aéronefs de la

                    28




6 CIJ1133.indb 52                                                                                     29/10/18 14:12

                    40 	                    certaines activités (arrêt)

                    police utilisés pour atteindre et survoler le « territoire litigieux »
                    (37 585,60 dollars des Etats-Unis) ; b) rémunération des agents du service
                    de surveillance aérienne requis à bord des aéronefs utilisés pour atteindre
                    et survoler le « territoire litigieux » (1044,66 dollars des Etats-Unis) ;
                    c) acquisition d’images satellite pour vérifier la situation concernant la
                    présence et les activités illicites nicaraguayennes sur le « territoire litigieux »
                    (17 600 dollars des Etats-Unis) ; d) obtention d’un rapport de l’Institut des
                    Nations Unies pour la formation et la recherche/Programme pour les
                    applications satellitaires opérationnelles (UNITAR/UNOSAT) pour véri-
                    fier la situation concernant les activités illicites nicaraguayennes sur le
                    « territoire litigieux » (15 804 dollars des Etats-Unis) ; e) rémunération des
                    agents de la garde côtière nationale requis pour assurer le transport par
                    bateau jusqu’à la zone proche du « territoire litigieux » (6780,60 dollars des
                    Etats‑Unis) ; f) rémunération des agents de la zone de conservation de
                    Tortuguero (­ci-après dénommée l’« ACTo ») appelés à participer à des mis-
                    sions sur le « territoire litigieux » ou à proximité (1309,90 dollars des Etats-
                    Unis) ; g) approvisionnement en eau et en vivres des agents de l’ACTo
                    appelés à participer à des missions de surveillance environnementale sur le
                    « territoire litigieux » ou à proximité (446,12 dollars des Etats-Unis) ;
                    h) carburant utilisé pour le transport fluvial des agents de l’ACTo appelés
                    à participer à des missions sur le « territoire litigieux » ou à proximité
                    (92 dollars des Etats-Unis) ; et i) carburant utilisé pour le transport ter-
                    restre des agents de l’ACTo appelés à participer à des missions sur le « ter-
                    ritoire litigieux » ou à proximité (263,57 dollars des Etats-Unis).
                       91. Le Nicaragua affirme que les dépenses que le Costa Rica prétend
                    avoir supportées dans le cadre de son déploiement policier et dont il
                    demande le remboursement ne sont pas susceptibles d’indemnisation. En
                    effet, de son point de vue, le déploiement des forces de sécurité costa‑­
                    riciennes n’avait pas un caractère préventif et ne visait pas davantage à
                    remédier à l’un quelconque des dommages matériels causés par le Nicara-
                    gua entre octobre 2010 et janvier 2011. Le Nicaragua estime en outre que
                    les vols prétendument effectués par le Costa Rica n’étaient pas liés à ses
                    activités de surveillance du « territoire litigieux », et ne sont pas non plus
                    étayés par les justificatifs requis. Il ajoute que la rémunération versée aux
                    personnels du service de surveillance aérienne, de la garde côtière natio-
                    nale et de l’ACTo n’est pas susceptible d’indemnisation car ces agents
                    faisaient déjà partie des effectifs publics. Enfin, le Nicaragua soutient que
                    les dépenses relatives aux images satellite et rapports constituent des
                    « frais de procédure non susceptibles d’indemnisation » puisque le
                    Costa Rica a commandé une part importante de ces éléments dans le
                    contexte de ses exposés sur le fond. Le Nicaragua affirme par ailleurs que
                    ces éléments ne sont pas limités au « territoire litigieux » mais couvrent
                    aussi d’autres zones.

                                                          * *



                    29




6 CIJ1133.indb 54                                                                                         29/10/18 14:12

                    41 	                    certaines activités (arrêt)

                       92. La Cour va à présent estimer l’indemnisation due à raison des frais
                    et dépenses engagés par le Costa Rica en conséquence de la présence du
                    Nicaragua dans la partie septentrionale d’Isla Portillos entre octobre 2010
                    et avril 2011 et des activités illicites que c­ elui-ci y a menées. Après examen
                    de l’ensemble des justificatifs et documents pertinents, elle considère que
                    le Costa Rica a, pour les deux chefs de dépenses liés aux frais de carbu-
                    rant ou de maintenance et à l’obtention d’un rapport de l’UNITAR/
                    UNOSAT, produit des éléments démontrant en effet l’existence d’un lien
                    de causalité suffisamment direct et certain entre une partie de ces frais et
                    le comportement internationalement illicite du Nicaragua qu’elle a
                    constaté dans son arrêt de 2015.
                       93. En ce qui concerne le premier chef de dépenses, relatif au carburant
                    et à la maintenance des aéronefs de la police utilisés pour atteindre et
                    survoler la partie septentrionale d’Isla Portillos, la Cour conclut qu’une
                    partie de ces dépenses est susceptible d’indemnisation. Il ressort des
                    éléments de preuve versés au dossier que le service de surveillance aérienne
                    du Costa Rica a effectué plusieurs survols de la zone pertinente au cours
                    de la période en question. Etant établi que certains de ces survols visaient
                    à assurer une inspection concrète de la partie septentrionale d’Isla Portil-
                    los, la Cour considère que ces frais connexes sont directement liés à la
                    surveillance de cette zone qui avait été rendue nécessaire par le comporte-
                    ment illicite du Nicaragua.
                       94. Pour en venir au calcul du montant de l’indemnité s’agissant de ce
                    premier chef de dépenses, la Cour note que le Costa Rica réclame
                    37 585,60 dollars des Etats-Unis « pour le carburant et la maintenance
                    des aéronefs de la police utilisés » afin d’atteindre et de survoler le « terri-
                    toire litigieux » les 20, 22, 27 et 31 octobre 2010, ainsi que les 1er et
                    26 novembre 2010.
                       95. A titre d’éléments de preuve, le Costa Rica a produit les journaux de
                    bord pertinents et une communication officielle en date du 2 mars 2016
                    émanant du bureau administratif du service de surveillance aérienne (dépar-
                    tement des opérations aéronautiques du ministère de la sécurité publique)
                    qui a trait au coût des survols effectués par le service de surveillance aérienne
                    les 20, 22, 27 et 31 octobre 2010, notamment (31 740,60 dollars des Etats-
                    Unis), puis les 1er et 26 novembre 2010 (5845 dollars des Etats-Unis), pour
                    un montant total de 37 585,60 dollars des Etats-Unis. La Cour note que le
                    Costa Rica a calculé ces dépenses en se basant sur le coût d’exploitation
                    horaire de chaque aéronef utilisé, coût réparti entre quatre postes : « carbu-
                    rant », « révision », « assurance » et « divers ». S’agissant des frais d’« assu-
                    rance », la Cour considère que le Costa Rica n’a pas démontré avoir dû
                    faire face à un quelconque surcroît de dépenses à cet égard en raison des
                    missions particulières effectuées par les aéronefs de la police a­ u-­dessus de la
                    partie septentrionale d’Isla Portillos. Ces frais ­d’assurance ne sont dès lors
                    pas susceptibles d’indemnisation. Quant aux frais « divers », le Costa Rica
                    n’en a pas spécifié la nature. La Cour ne dispose donc pas d’éléments suffi-
                    sants pour établir que cette dépense entre ­effectivement dans les frais d’ex-
                    ploitation des aéronefs utilisés. Elle relève en outre que, dans son mémoire

                    30




6 CIJ1133.indb 56                                                                                        29/10/18 14:12

                    42 	                    certaines activités (arrêt)

                    sur la question de l’indemnisation, le Costa Rica a l­ui-même précisé qu’il ne
                    demandait une indemnisation que pour ses frais de carburant et de mainte-
                    nance. La Cour estime en conséquence que ces diverses dépenses ne sont
                    pas susceptibles d­ ’indemnisation.
                       96. La Cour exclut également les frais liés aux vols effectués pour
                    transporter des cargaisons ou des membres de la presse, ceux liés aux vols
                    dont la destination n’était pas la partie septentrionale d’Isla Portillos,
                    ainsi que ceux liés aux vols dont le journal de bord ne donne aucune indi-
                    cation quant aux personnes embarquées. Le Costa Rica n’a pas démontré
                    en quoi ces missions étaient nécessaires pour répondre aux activités illi-
                    cites du Nicaragua, et il n’a donc pas établi l’existence du lien de causalité
                    requis entre lesdites activités et les dépenses afférentes à ces vols. Enfin, la
                    Cour corrige une erreur de calcul, concernant la durée d’un vol du
                    22 octobre 2010, dans la liste jointe à la communication susmention-
                    née du 2 mars 2016. Le Costa Rica avait calculé le montant réclamé en
                    tablant sur une durée de vol de 11,6 heures (aéronef Soloy immatriculé
                    MSP018), alors que le journal de bord indique une durée réelle de vol de
                    4,6 heures.
                       97. La Cour juge nécessaire de recalculer le montant des dépenses sus-
                    ceptibles d’indemnisation sur la base des informations fournies dans la
                    communication officielle du 2 mars 2016 mentionnée plus haut, ainsi que
                    dans les journaux de bord, en se référant au nombre et à la durée des vols
                    réellement effectués en octobre et en novembre 2010 aux fins de l’inspection
                    de la partie septentrionale d’Isla Portillos, et en tenant uniquement compte
                    des frais de « carburant » et de « révision ». La Cour conclut en conséquence
                    que, pour ce chef de dépenses, le Costa Rica a droit à une indemnité de
                    4177,30 dollars des Etats-Unis pour le mois d’octobre 2010, et à une indem-
                    nité de 1665,90 dollars des Etats-Unis pour le mois de novembre 2010, ce
                    qui donne un montant total de 5843,20 dollars des Etats-Unis.
                       98. Le deuxième chef de dépenses que la Cour estime susceptible d’in-
                    demnisation a trait aux prétentions du Costa Rica concernant le coût du
                    rapport de l’UNITAR/UNOSAT daté du 4 janvier 2011. Il ressort des
                    éléments de preuve que le Costa Rica a engagé cette dépense afin de
                    détecter et d’évaluer l’effet sur l’environnement de la présence et des acti-
                    vités illicites du Nicaragua en territoire costa‑ricien. La Cour a examiné
                    ce rapport (intitulé « Evaluation de l’évolution morphologique et environ-
                    nementale du bassin du fleuve San Juan (y compris Isla Portillos et
                    Calero), Costa Rica ») et constate que l’analyse qu’il renferme constitue
                    une analyse technique des dommages occasionnés par les activités illicites
                    du Nicaragua dans la partie septentrionale d’Isla Portillos. En particulier,
                    le rapport indique que des images satellite de haute résolution acquises le
                    8 août 2010 font apparaître « des indicateurs caractéristiques suggérant
                    fortement une destruction récente du couvert forestier », notamment « des
                    centaines d’arbres tombés ou coupés ». Selon ledit rapport, cette destruc-
                    tion du couvert forestier a probablement eu lieu « entre mai et août 2010 ».
                    Le rapport indique également que, « [d]’après l’analyse d’images satellite
                    datées des 19 novembre et 14 décembre 2010, des éléments solides tendent

                    31




6 CIJ1133.indb 58                                                                                      29/10/18 14:12

                    43 	                   certaines activités (arrêt)

                    à démontrer qu’un nouveau chenal reliant le fleuve San Juan à la lagune
                    de Los Portillos a été construit entre août et novembre 2010 ».
                       99. Pour en venir au calcul du montant de l’indemnité, la Cour note
                    que le Costa Rica a présenté comme élément de preuve une facture de
                    l’UNITAR/UNOSAT numérotée et datée, à laquelle est joint un tableau
                    de répartition des coûts où il est fait référence à l’« évaluation, à partir
                    d’images satellite, des changements environnementaux et géomorpholo-
                    giques survenus au Costa Rica ». La facture correspondant au rapport
                    s’élève à un montant total de 15 804 dollars des Etats-Unis. Ayant conclu
                    plus haut que l’analyse contenue dans le rapport de l’UNITAR/
                    UNOSAT était directement liée aux activités illicites du Nicaragua, la
                    Cour considère qu’il existe entre lesdites activités et les frais d’obtention
                    du rapport un lien de causalité suffisamment direct et certain. Elle estime
                    en conséquence que le Costa Rica a droit au remboursement intégral de
                    la somme de 15 804 dollars des Etats-Unis.
                       100. La Cour passe maintenant aux chefs de dépenses à l’égard des-
                    quels elle considère que le Costa Rica ne s’est pas acquitté de la charge de
                    la preuve lui incombant.
                       101. La Cour note que trois chefs de dépenses (engagées entre octobre
                    2010 et avril 2011) dont le Costa Rica demande à être indemnisé ont trait
                    à la rémunération d’agents costa-­riciens qui auraient participé à des acti-
                    vités de surveillance dans la partie septentrionale d’Isla Portillos, à savoir
                    des agents du service de surveillance aérienne, de la garde côtière natio-
                    nale et de l’ACTo. Le montant total de l’indemnité réclamée par le
                    Costa Rica pour cette catégorie de dépenses est de 9135,16 dollars des
                    Etats-Unis. La Cour considère à cet égard que la rémunération des agents
                    publics affectés à une situation résultant d’un fait internationalement illi-
                    cite ne peut ouvrir droit à indemnisation que si elle présente un caractère
                    temporaire et extraordinaire. Autrement dit, un Etat n’a pas, en règle
                    générale, droit à une indemnisation pour la rémunération ordinaire de ses
                    agents. Il peut cependant avoir droit à une indemnisation dans certains
                    cas, par exemple lorsqu’il a dû verser à ses agents davantage que leur
                    traitement ordinaire ou qu’il a dû recruter de nouveaux agents dont la
                    rémunération n’était pas initialement inscrite à son budget. Cette approche
                    est conforme à la pratique internationale (voir Commission d’indemnisa-
                    tion des Nations Unies, rapport et recommandations du comité de com-
                    missaires concernant la première tranche de réclamations de la catégorie
                    « F2 », Nations Unies, doc. S/AC.26/1999/23, 9 décembre 1999, par. 101 ;
                    Commission d’indemnisation des Nations Unies, rapport et recomman-
                    dations du comité de commissaires concernant la deuxième tranche de
                    réclamations de la catégorie « F2 », Nations Unies, doc. S/AC.26/2000/26,
                    7 décembre 2000, par. 52‑58 ; voir également Navire « SAIGA » (No. 2)
                    (Saint‑Vincent‑et‑les Grenadines c. Guinée), arrêt, TIDM Recueil 1999,
                    p. 67, par. 177).
                       102. La Cour fait observer que le Costa Rica n’a fourni en l’espèce
                    aucun élément prouvant que, entre octobre 2010 et avril 2011, il aurait
                    engagé la moindre dépense extraordinaire pour rémunérer des agents

                    32




6 CIJ1133.indb 60                                                                                    29/10/18 14:12

                    44 	                   certaines activités (arrêt)

                    publics. Les éléments versés au dossier indiquent dans une certaine mesure
                    que des agents publics costa-­riciens se sont vu attribuer des fonctions et
                    des tâches qui étaient en rapport avec la réponse apportée par le
                    Costa Rica au comportement illicite du Nicaragua. Ainsi, l’annexe 7 du
                    mémoire contient un document du département des salaires et traitements
                    de la garde côtière nationale intitulé « rapport sur les heures de travail
                    effectuées par le personnel … dans le cadre de missions menées par suite
                    de l’occupation d’un territoire costa‑ricien par le Nicaragua — 21 octobre
                    2010-19 janvier 2015 ». Rien n’indique cependant que l’une quelconque de
                    ces fonctions et tâches ait été accomplie par des personnels qui n’étaient
                    pas des agents publics ordinaires. La Cour conclut en conséquence que le
                    Costa Rica n’a pas droit à une indemnisation pour la rémunération des
                    agents employés par le service de surveillance aérienne, la garde côtière
                    nationale ou l’ACTo.
                       103. La Cour fait également observer que trois autres chefs de dépenses
                    ont un rapport étroit avec les fonctions exercées par les agents de l’ACTo
                    (aux fins de missions de surveillance de l’environnement dans la partie
                    septentrionale d’Isla Portillos ou à proximité), le Costa Rica réclamant à
                    cet égard une indemnité d’un montant total de 801,69 dollars des Etats-
                    Unis couvrant ses dépenses d’approvisionnement en eau et en vivres
                    (446,12 dollars des Etats-Unis), de carburant pour transport fluvial
                    (92 dollars des Etats-Unis) et de carburant pour transport terrestre
                    (263,57 dollars des Etats-Unis). Pour attester les frais engagés sous ces
                    chefs de dépenses, le Costa Rica renvoie à l’annexe 6 de son mémoire.
                    Cette annexe comprend une lettre (avec pièce jointe) datée du 6 janvier
                    2016 et adressée au ministère des affaires étrangères du Costa Rica par le
                    réseau national des zones de conservation (gestion des ressources natu-
                    relles de la zone de conservation de Tortuguero), qui dépend du ministère
                    costa-­ricien de l’environnement et de l’énergie. Il est indiqué dans cette
                    lettre que son objet est la « transmission officielle de deux classeurs conte-
                    nant des documents », y compris « des copies de registres et de rapports,
                    entre autres documents, qui fournissent la preuve de la participation
                    d’agents publics et d’équipes de l’ACTo au règlement des problèmes créés
                    par l’invasion nicaraguayenne d’Isla Calero ». Toutefois, l’annexe 6 du
                    mémoire ne contient ni « registres » ni « rapports » ; elle ne contient que
                    deux tableaux qui sont difficilement exploitables comme éléments de
                    preuve. La Cour note, au sujet des dépenses de transport terrestre et d’ap-
                    provisionnement en eau et en vivres répertoriées dans ces tableaux, qu’au-
                    cune information précise n’est fournie pour indiquer en quoi ces dépenses
                    étaient liées à la surveillance effectuée par le Costa Rica en conséquence
                    directe des activités illicites menées par le Nicaragua dans la partie sep-
                    tentrionale d’Isla Portillos entre octobre 2010 et avril 2011. De plus, ces
                    tableaux ne fournissent absolument aucune information sur les dépenses
                    engagées pour le transport fluvial.
                       104. Compte tenu de ce qui précède, la Cour considère que le Costa Rica
                    n’a pas produit d’éléments suffisants à l’appui de ses prétentions relatives
                    aux dépenses qu’il affirme avoir engagées sous ces trois chefs.

                    33




6 CIJ1133.indb 62                                                                                    29/10/18 14:12

                    45 	                   certaines activités (arrêt)

                       105. La Cour en vient enfin à la somme de 17 600 dollars des Etats-
                    Unis réclamée par le Costa Rica relativement à l’acquisition de deux
                    images satellite dont il estime qu’elles étaient nécessaires pour vérifier la
                    situation concernant la présence et les activités illicites du Nicaragua dans
                    la partie septentrionale d’Isla Portillos. La Cour considère que, pour
                    autant que ces images fournissent des informations sur le comportement
                    du Nicaragua dans la partie septentrionale d’Isla Portillos, ce chef de
                    dépenses pourrait ouvrir droit à indemnisation puisqu’il existerait un lien
                    de causalité suffisamment direct et certain entre les activités illicites du
                    Nicaragua et les frais ainsi engagés. Cependant, après avoir examiné les
                    justificatifs produits par le Costa Rica à l’appui de sa réclamation — à
                    savoir deux factures de la société INGEO innovaciones geográficas S.A.
                    datées du 1er et du 10 décembre 2010 (factures nos 106 et 108) ––, la Cour
                    note que ni l’une ni l’autre de ces factures ne fournit quelque indication
                    que ce soit sur la zone couverte par les deux images satellite. Il s’ensuit
                    que la Cour ne peut conclure, sur la base de ces documents, que les images
                    en question couvraient la partie septentrionale d’Isla Portillos et qu’elles
                    ont été utilisées pour vérifier la situation concernant la présence du Nica-
                    ragua et ses activités illicites dans cette zone. La Cour conclut en consé-
                    quence que le Costa Rica n’a pas présenté d’éléments de preuve suffisants
                    à l’appui de ses prétentions pour ce chef de dépenses.
                       106. En conclusion, la Cour considère que le Costa Rica a droit à une
                    indemnité d’un montant de 21 647,20 dollars des Etats-Unis à raison des
                    dépenses qu’il a engagées en rapport avec la présence du Nicaragua dans
                    la partie septentrionale d’Isla Portillos entre octobre 2010 et avril 2011 et
                    avec les activités illicites que ­celui-ci y a menées. Ce montant comprend
                    5843,20 dollars des Etats-Unis pour le carburant et la maintenance des
                    aéronefs de la police utilisés afin d’atteindre et de survoler la partie sep-
                    tentrionale d’Isla Portillos et 15 804 dollars des Etats-Unis pour l’obten-
                    tion d’un rapport de l’UNITAR/UNOSAT afin de vérifier la situation
                    concernant les activités illicites menées par le Nicaragua dans cette zone.

                       2. Frais et dépenses engagés pour assurer la surveillance de la partie
                     septentrionale d’Isla Portillos à la suite du retrait du personnel militaire
                         nicaraguayen ainsi que l’exécution des ordonnances en indication
                          de mesures conservatoires rendues par la Cour en 2011 et 2013
                      107. Le Costa Rica rappelle que, dans son ordonnance de 2011, la
                    Cour a déclaré ce qui suit :
                         « afin d’éviter que des activités criminelles ne se développent sur le
                         territoire litigieux en l’absence de forces de police ou de sécurité de
                         l’une ou l’autre Partie, chacune des Parties a la responsabilité de le
                         surveiller à partir des territoires sur lesquels elles sont respectivement
                         et incontestablement souveraines » (Certaines activités menées par le
                         Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
                         mesures conservatoires, ordonnance du 8 mars 2011, C.I.J.
                         Recueil 2011 (I), p. 25, par. 78).

                    34




6 CIJ1133.indb 64                                                                                     29/10/18 14:12

                    46 	                    certaines activités (arrêt)

                    Le Costa Rica ajoute que, au point 1) du paragraphe 59 de son ordon-
                    nance de 2013, la Cour a réaffirmé les mesures indiquées dans son ordon-
                    nance de 2011. Il déclare que, en application des obligations lui incombant
                    au titre de ces deux ordonnances, il a engagé des dépenses pour assurer la
                    surveillance du « territoire litigieux » à la suite du retrait du personnel
                    militaire nicaraguayen, afin d’éviter qu’un préjudice irréparable soit causé
                    à la zone humide protégée. Ces dépenses étaient liées, notamment, à des
                    visites et des survols du « territoire litigieux » ; à l’établissement de
                    ­nouveaux postes de police à proximité immédiate de ce territoire et à l’af-
                    fectation de personnel à ces postes ; aux transports ; à l’acquisition d’ins-
                    truments, d’outils, de matériel et d’autres fournitures ; à la rémunération
                    des agents chargés de la surveillance ; à l’approvisionnement en eau et en
                    vivres ; et à l’acquisition d’images satellite ainsi que d’un rapport de
                    l’UNITAR/UNOSAT. Le montant total de ces dépenses s’élève, selon le
                    Costa Rica, à 3 551 433,67 dollars des Etats-Unis.
                         108. Le Costa Rica ventile comme suit les différentes dépenses qu’il a
                    engagées par suite des activités illicites du Nicaragua : a) carburant et
                    maintenance des aéronefs de la police et rémunération des agents du ser-
                    vice de surveillance aérienne dans le cadre de l’inspection effectuée en
                    coordination avec le Secrétariat de la convention de Ramsar les 5 et 6 avril
                    2011 (21 128,55 dollars des Etats-Unis) ; b) acquisition et maintenance
                    d’équipements destinés aux deux nouveaux postes de police établis à
                    Laguna de Agua Dulce et Isla Portillos (24 065,87 dollars des Etats-
                     Unis) ; c) affectation de personnel aux postes de police de Laguna
                     de Agua Dulce et d’Isla Portillos (3 092 834,17 dollars des Etats-Unis) ;
                     d) transport fluvial d’agents de la force publique et de la police des fron-
                    tières assuré par la garde côtière nationale (22 678,80 dollars des Etats-
                     Unis) ; e) acquisition de quatre véhicules tous terrains pour les postes de
                     police de Laguna de Agua Dulce et d’Isla Portillos (81 208,40 dollars des
                     Etats-Unis) ; f) acquisition d’un tracteur pour l’équipement et la mainte-
                    nance de la station biologique de Laguna Los Portillos, aux fins de la
                    surveillance de l’environnement du « territoire litigieux » (35 500 dollars
                     des Etats-Unis) ; g) rémunération des agents de l’ACTo ayant participé
                     aux activités de surveillance lors de différentes visites sur les lieux
                     (25 161,41 dollars des Etats-Unis) ; h) approvisionnement en eau et en
                    vivres des agents de l’ACTo (8412,55 dollars des Etats-Unis) ; i) ­carburant
                    utilisé pour transporter les agents de l’ACTo (3213,04 dollars des Etats-
                    Unis) ; j) acquisition de deux véhicules tous terrains et trois remorques
                    destinés à la station biologique (42 752,76 dollars des ­Etats-Unis) ; k) car-
                    burant utilisé pour transporter du personnel et des cargaisons jusqu’à la
                    station biologique (6435,12 dollars des Etats-Unis) ; l) acquisition
                     d’images satellite du « territoire litigieux » (160 704 dollars des Etats‑Unis) ;
                     et m) obtention d’un rapport de l’UNITAR/UNOSAT pour évaluer les
                     dommages causés au « territoire litigieux » en conséquence des activités
                     illicites du Nicaragua (27 339 dollars des Etats-Unis).
                         109. Le Nicaragua soutient que la quasi-­totalité des « frais de « surveil-
                    lance » allégués » du Costa Rica (3 092 834,17 dollars des Etats-Unis) cor-

                    35




6 CIJ1133.indb 66                                                                                        29/10/18 14:12

                    47 	                    certaines activités (arrêt)

                    respond à la rémunération des agents de sécurité que c­ elui-ci a affectés
                    entre mars 2011 et décembre 2015 à ses nouveaux postes de police pour
                    « parer à la menace supposée d’une nouvelle occupation de la zone
                    litigieuse par le Nicaragua et, surtout, d’une occupation par ­
                    ­                                                                       celui-ci
                    d’autres parties du territoire costa-­ricien ». Ces frais n’ont selon lui, en
                    tant que tels, aucun rapport avec les dommages matériels causés par ses
                    travaux sur le « territoire litigieux », de sorte que « les prétentions formu-
                    lées à cet égard sont inappropriées ». Le Nicaragua fait valoir que, même
                    si la rémunération des agents de police costa-­riciens était, en principe,
                    susceptible d’indemnisation, un Etat n’a le droit d’être indemnisé que de
                    ses dépenses extraordinaires, telles que les frais de recrutement de nou-
                    veaux agents ou le paiement d’heures supplémentaires. Or, de l’avis du
                    Nicaragua, le Costa Rica s’est borné à redéployer des agents qui étaient
                    en poste ailleurs. Le Nicaragua soutient en outre que la demande
                    ­d’indemnisation présentée par le Costa Rica à raison de la rémunération
                     qu’il a versée à ses forces de sécurité n’est pas étayée par des justificatifs
                     appropriés.
                          110. Le Nicaragua avance que les dépenses que le Costa Rica prétend
                     avoir engagées dans le cadre de son déploiement policier — notamment
                     pour la rémunération du personnel qui a assuré des services de transport
                     fluvial dans ce contexte et l’acquisition d’équipements divers — et dont il
                     demande le remboursement ne sont pas susceptibles d’indemnisation au
                     motif que ce déploiement n’avait pas un caractère préventif et ne visait
                     pas davantage à remédier à l’un quelconque des dommages matériels cau-
                     sés par le Nicaragua entre octobre 2010 et janvier 2011 ou en septembre
                     2013. De plus, selon le Nicaragua, aucune de ces dépenses ne revêt un
                     caractère extraordinaire et les justificatifs requis font défaut.
                          111. Le Nicaragua fait valoir que les dépenses liées aux images satellite
                     prises entre septembre 2011 et septembre 2015 et aux rapports de
                     ­l’­UNITAR/UNOSAT constituent des « frais de procédure non suscep-
                      tibles d’indemnisation », puisque le Costa Rica a principalement obtenu
                      ces éléments aux fins de la présentation de ses exposés sur le fond. Le
                      Nicaragua affirme par ailleurs que lesdits éléments ne sont pas limités au
                      « territoire litigieux » mais couvrent aussi d’autres zones.

                                                          * *
                       112. En ce qui concerne l’indemnisation du Costa Rica pour les activi-
                    tés de surveillance qu’il affirme avoir menées en application des ordon-
                    nances rendues en 2011 et en 2013, la Cour considère que, pour trois chefs
                    de dépenses, le Costa Rica a produit des éléments démontrant en effet
                    l’existence d’un lien de causalité suffisamment direct et certain entre une
                    partie de ces dépenses et le comportement internationalement illicite du
                    Nicaragua qu’elle a constaté dans son arrêt de 2015.
                       113. Premièrement, la Cour estime que le Costa Rica a droit à une
                    indemnisation partielle des dépenses qu’il a engagées à l’occasion de l’ins-
                    pection de la partie septentrionale d’Isla Portillos qu’il a effectuée pen-

                    36




6 CIJ1133.indb 68                                                                                      29/10/18 14:12

                    48 	                    certaines activités (arrêt)

                    dant deux jours, les 5 et 6 avril 2011, en coordination avec le Secrétariat
                    de la convention de Ramsar et en compagnie de représentants de c­ elui-ci.
                    Cette inspection, à laquelle ont participé des experts techniques costa-­
                    riciens et des experts techniques du Secrétariat, a été menée aux fins
                    d’évaluer l’état de l’environnement dans le secteur et de déterminer les
                    mesures à prendre pour empêcher que cette partie de la zone humide
                    subisse d’autres dommages irréparables en conséquence des activités illi-
                    cites du Nicaragua. En particulier, selon le rapport technique établi par
                    les représentants du Secrétariat de la convention de Ramsar,
                         « [l]es principaux objectifs de la visite étaient de procéder à l’identifica-
                         tion et à l’analyse technique de l’état de l’environnement dans le secteur
                         visé par l’étude en vue d’établir les conséquences des travaux effectués,
                         les chaînes d’impacts déclenchées et leurs implications, ainsi que les
                         mesures environnementales de prévention, de correction, d’atténuation
                         ou de compensation nécessaires au rétablissement de l’équilibre naturel
                         de l’environnement afin d’éviter de nouvelles transformations irréver-
                         sibles de la zone humide » [traduction du Greffe].
                    De l’avis de la Cour, l’inspection menée par le Costa Rica les 5 et 6 avril
                    2011 était donc directement liée à la surveillance de la partie septentrio-
                    nale d’Isla Portillos qui avait été rendue nécessaire par le comportement
                    illicite du Nicaragua.
                        114. Pour en venir au calcul du montant de l’indemnité, la Cour note
                    que le Costa Rica réclame 20 110,84 dollars des Etats-Unis « pour le car-
                    burant et la maintenance des aéronefs de la police utilisés » et 1017,71 dol-
                    lars des Etats-Unis « pour la rémunération des agents du service de
                    surveillance aérienne ».
                        115. A titre d’éléments de preuve, le Costa Rica a produit les journaux
                    de bord pertinents et une communication officielle datée du 2 mars 2016
                    émanant du bureau administratif du service de surveillance aérienne
                    (département des opérations aéronautiques du ministère de la sécurité
                    publique) (comme il a déjà été dit plus haut au paragraphe 95), laquelle
                    contient des informations détaillées sur le coût des survols effectués par le
                    service de surveillance aérienne les 5 et 6 avril 2011, pour un montant
                    total de 20 110,84 dollars des Etats-Unis. La Cour relève ici des insuffi-
                    sances similaires à celles qu’elle a recensées plus haut aux paragraphes 95
                    et 96 lorsqu’elle a examiné les moyens de preuve choisis par le Costa Rica
                    pour établir le coût du carburant et de la maintenance des aéronefs de la
                    police. S’agissant en particulier des dépenses afférentes aux activités de
                    surveillance menées pendant la période considérée, la Cour note que le
                    Costa Rica les a calculées en se basant sur le coût d’exploitation horaire
                    de chaque aéronef utilisé, coût réparti entre quatre postes : « carburant »,
                    « révision », « assurance » et « divers ». Ainsi qu’exposé précédemment
                    (voir le paragraphe 95), la Cour considère que de tels frais d’assurance ne
                    sont pas susceptibles d’indemnisation. Quant aux frais « divers », le
                    Costa Rica n’en a pas spécifié la nature. La Cour relève en outre que,
                    dans son mémoire sur la question de l’indemnisation, le Costa Rica a

                    37




6 CIJ1133.indb 70                                                                                        29/10/18 14:12

                    49 	                    certaines activités (arrêt)

                    l­ui-même précisé qu’il ne demandait une indemnisation que pour ses frais
                     de carburant et de maintenance. Elle estime en conséquence que ce chef
                     de dépenses n’est pas susceptible d’indemnisation. La Cour exclut égale-
                     ment les frais liés aux vols effectués pour transporter des membres de la
                     presse, pour les raisons déjà exposées plus haut au paragraphe 96.
                         116. La Cour juge nécessaire d’évaluer le montant des dépenses suscep-
                     tibles d’indemnisation sur la base des informations fournies dans la com-
                     munication officielle du 2 mars 2016 mentionnée plus haut, ainsi que dans
                     les journaux de bord, en se référant au nombre et à la durée des vols
                     effectués les 5 et 6 avril 2011 aux fins de l’inspection de la partie septen-
                     trionale d’Isla Portillos, et en tenant uniquement compte des frais de
                     « carburant » et de « révision ». La Cour conclut en conséquence que, pour
                     ce chef de dépenses, le Costa Rica a droit à une indemnité de 3897,40 dol-
                     lars des Etats-Unis.
                         117. La Cour note que le Costa Rica réclame également une indemnité
                     de 1017,71 dollars des Etats-Unis pour les salaires versés aux agents du
                     service de surveillance aérienne ayant participé à des missions aériennes.
                     La Cour ne considère cependant pas que le Costa Rica puisse demander à
                     être indemnisé du coût des rémunérations versées aux fins de la mission
                     d’inspection d’avril 2011. Comme elle l’a déjà fait observer plus haut
                     (voir le paragraphe 101), un Etat ne saurait se faire rembourser la rémuné-
                     ration d’agents publics qu’il aurait dû de toute façon payer indépendam-
                     ment de toute activité illicite menée sur son territoire par un autre Etat.
                         118. Deuxièmement, la Cour estime que le Costa Rica a droit à une
                     indemnisation partielle pour l’acquisition, pendant la période allant de sep-
                     tembre 2011 à octobre 2015, d’images satellite destinées à lui permettre
                     de surveiller et de vérifier effectivement les répercussions des activités
                     illicites du Nicaragua. Dans la mesure où ces images satellite couvrent la
                     partie septentrionale d’Isla Portillos, la Cour considère qu’il existe un lien de
                     causalité suffisamment direct et certain entre le comportement internationa-
                     lement illicite du Nicaragua, tel que constaté dans son arrêt sur le fond, et le
                     chef de dépenses pour lequel le Costa Rica demande à être indemnisé.
                         119. Pour en venir au calcul du montant de l’indemnité, la Cour note
                     que le Costa Rica a présenté comme éléments de preuve des factures
                     numérotées et datées, ainsi que des bons de livraison correspondant à
                     l’achat d’images satellite auprès des sociétés INGEO innovaciones geográ-
                     ficas S.A. et GeoSolutions Consulting, Inc. S.A. Pour ce chef de dépenses,
                     le Costa Rica réclame une indemnité d’un montant total de 160 704 dol-
                     lars des Etats-Unis. Ayant examiné attentivement ces factures et bons de
                     livraison, la Cour note, s’agissant du lieu photographié, que trois catégo-
                     ries peuvent être distinguées. La première catégorie vise les images satellite
                     couvrant la partie septentrionale d’Isla Portillos (voir les factures nos 204,
                    205, 215, 216, 218, 219, 224, 62, 65, 70, 73 et 86) ; la deuxième concerne les
                    images satellite couvrant la zone générale de la frontière septentrionale
                    avec le Nicaragua (voir les factures nos 172, 174, 179, 188, 189, 191 et 90) ;
                    et la troisième ne donne aucune indication quant à la zone photographiée
                    (voir les factures nos 144, 150, 157, 163, 164, 169 et 171).

                    38




6 CIJ1133.indb 72                                                                                        29/10/18 14:12

                    50 	                    certaines activités (arrêt)

                       120. La Cour considère que, les images satellite visées par les première
                    et deuxième catégories de factures couvrant toutes la partie septentrionale
                    d’Isla Portillos, les frais engagés pour les acquérir sont, en principe, sus-
                    ceptibles d’indemnisation. Cela étant, la Cour note que la plupart de ces
                    images satellite montrent une zone bien plus vaste que la partie septen-
                    trionale d’Isla Portillos, couvrant souvent jusqu’à 200 kilomètres carrés
                    environ. En outre, ces images sont facturées au kilomètre carré, générale-
                    ment au prix unitaire de 28 dollars des Etats-Unis. La Cour estime qu’il
                    ne serait pas raisonnable d’indemniser le Costa Rica pour l’intégralité de
                    ces images. Compte tenu de la superficie de la partie septentrionale
                    d’Isla Portillos, elle est d’avis que la couverture d’une zone de 30 kilo-
                    mètres carrés suffisait au Costa Rica pour surveiller et vérifier effective-
                    ment la situation concernant les activités illicites nicaraguayennes. La
                    Cour accorde donc au Costa Rica, pour chacune des factures des pre-
                    mière et deuxième catégories, une indemnité correspondant à une image
                    satellite couvrant une zone de 30 kilomètres carrés, au prix unitaire de
                    28 dollars des Etats-Unis au kilomètre carré.
                       121. S’agissant de la troisième catégorie de factures, la Cour considère
                    que le Costa Rica n’a pas établi l’existence du lien de causalité nécessaire
                    entre les activités illicites du Nicaragua et l’acquisition des images satellite
                    concernées.
                       122. La Cour conclut en conséquence que le Costa Rica a droit à une
                    indemnité de 15 960 dollars des Etats-Unis à raison des dépenses qu’il a
                    engagées pour acquérir les images satellite correspondant aux première et
                    deuxième catégories de factures, dans les limites précisées au para-
                    graphe 120.
                       123. Troisièmement, la Cour estime que le Costa Rica a droit à une
                    indemnisation partielle pour le coût du rapport de l’UNITAR/UNOSAT
                    daté du 8 novembre 2011. Le Costa Rica a engagé cette dépense pour
                    détecter et évaluer les répercussions sur l’environnement de la présence et
                    des activités illicites du Nicaragua en territoire costa-­ricien. La Cour a
                    examiné ledit rapport et note que l’analyse contenue dans la section 1
                    (intitulée « Examen des activités de dragage menées au point où le fleuve
                    San Juan donne naissance au fleuve Colorado (cartes 2 et 3) ») et dans la
                    section 3 (intitulée « Examen des sites de coupure de méandre (cartes 5
                    et 6) ») n’a aucun lien avec les mesures prises par le Costa Rica pour
                    détecter et évaluer les dommages causés à l’environnement sur son terri-
                    toire par le Nicaragua. Elle relève en revanche que l’analyse figurant dans
                    la section 2, intitulée « Mise à jour relative à l’état du nouveau chenal
                    construit le long du fleuve San Juan (carte 4) », constitue une analyse
                    technique des dommages occasionnés par les activités illicites du Nicara-
                    gua dans la partie septentrionale d’Isla Portillos. La Cour conclut que le
                    Costa Rica a prouvé l’existence d’un lien de causalité suffisamment direct
                    et certain entre le comportement internationalement illicite du Nicaragua,
                    tel que constaté dans son arrêt sur le fond, et l’acquisition de ce rapport
                    de l’UNITAR/UNOSAT.


                    39




6 CIJ1133.indb 74                                                                                      29/10/18 14:12

                    51 	                   certaines activités (arrêt)

                        124. Pour en venir au calcul du montant de l’indemnité, la Cour note que
                    le Costa Rica a présenté comme élément de preuve une facture de­
                    l’­UNITAR/UNOSAT numérotée et datée, à laquelle est joint un tableau de
                    répartition des coûts où il est fait référence à l’« évaluation, à partir
                    d’images satellite, des changements environnementaux et géomorpholo-
                    giques survenus au Costa Rica ». La facture correspondant à ce rapport, qui
                    couvre des frais d’analyse, le coût des images satellite, des frais de
                    ­traitement, des dépenses de fonctionnement et des dépenses d’appui aux pro-
                     grammes, s’élève à un montant total de 27 339 dollars des Etats-Unis. Etant
                     donné que seul le contenu de la section 2 du rapport de l’UNITAR/­
                     UNOSAT est directement pertinent, et que les trois sections du rapport
                     peuvent être dissociées (en ce sens que chacune est indépendante), la Cour
                     considère que le montant total de l’indemnité doit être limité à un tiers du
                     coût total du rapport. Sur cette base, elle conclut que le Costa Rica a droit
                     à une indemnité de 9113 dollars des Etats-Unis à raison de ce chef de dépenses.
                        125. En ce qui concerne les autres chefs de dépenses pour lesquels une
                     indemnisation est réclamée, les prétentions du Costa Rica peuvent être
                     divisées en trois catégories, à savoir : i) les prétentions relatives aux deux
                     nouveaux postes de police de Laguna Los Portillos et Laguna de Agua
                     Dulce ; ii) les prétentions relatives à la station biologique de Laguna Los
                     Portillos ; et iii) les prétentions relatives à la rémunération des agents
                     ayant participé à des activités de surveillance, ainsi qu’aux frais connexes
                     d’approvisionnement en eau et en vivres, et aux frais de carburant pour le
                     transport des agents de l’ACTo.
                        126. La Cour note que le Costa Rica a précisé clairement qu’il ne deman-
                     dait pas à être indemnisé pour la construction des postes de police ou de la
                     station biologique. Pour ce qui est de la première catégorie de dépenses, il a
                     néanmoins présenté une demande concernant le coût de certains équipe-
                     ments, ainsi que des frais de fonctionnement. S’agissant des deux postes de
                     police, le Costa Rica demande ainsi à être indemnisé de frais d’équipement
                     (24 065,87 dollars des Etats‑Unis), de personnel (3 092 834,17 dollars des
                     Etats-Unis), de transport fluvial d’agents et de cargaisons par la garde
                     côtière nationale (22 678,80 dollars des Etats-Unis) et d’acquisition de
                     quatre véhicules tous terrains (81 208,40 dollars des Etats-Unis).
                        127. La Cour considère qu’aucun des frais en rapport avec l’équipe-
                     ment et le fonctionnement des postes de police n’est susceptible d’indem-
                     nisation étant donné que l’objectif desdits postes concernait la sécurité de
                     la zone frontalière de manière générale et n’était pas, en particulier, de
                     permettre la surveillance des activités illicites du Nicaragua dans la partie
                     septentrionale d’Isla Portillos. Qui plus est, le Costa Rica n’a présenté
                     aucun élément attestant l’existence d’un lien suffisant entre ces dépenses
                     d’équipement ou de fonctionnement et la mise en œuvre des mesures
                     conservatoires prescrites par la Cour.
                        128. Quant à la deuxième catégorie de dépenses, relative à la station
                     biologique, la Cour rappelle que le Costa Rica demande à être indemnisé
                     des coûts liés au tracteur utilisé pour l’équipement et la maintenance de la
                     station biologique (35 500 dollars des Etats-Unis), aux deux véhicules

                    40




6 CIJ1133.indb 76                                                                                      29/10/18 14:12

                    52 	                    certaines activités (arrêt)

                    tous terrains et trois remorques achetés (42 752,76 dollars des Etats-
                    Unis) et au carburant utilisé pour le transport d’agents et de cargaisons
                    (6435,12 dollars des Etats-Unis).
                       129. S’agissant des frais en rapport avec la maintenance de la station
                    biologique, la Cour constate là encore qu’aucun n’est susceptible d’indem-
                    nisation étant donné qu’il n’existait pas de lien de causalité suffisamment
                    direct entre la maintenance de cette station et le comportement illicite du
                    Nicaragua dans la partie septentrionale d’Isla Portillos. Elle fait observer
                    en particulier que, selon le rapport de juillet 2013 adressé au Secrétariat
                    exécutif de la convention de Ramsar sur les zones humides et intitulé
                    « Nouveaux travaux dans la zone humide du nord-est des Caraïbes », qui a
                    été établi par le ministère costa-­ricien des affaires étrangères, la station
                    biologique devait permettre de « renforcer la gestion de la[dite] zone
                    humide … grâce à un programme de recherche », de « créer un programme
                    approprié de surveillance biologique de l’état des r­ essources existantes » et
                    de « renforcer un programme de prévention et de contrôle visant à éviter
                    une altération des ressources naturelles ­existantes ».
                       130. En ce qui concerne la troisième catégorie, pour les raisons exposées
                    plus haut à propos de prétentions similaires du Costa Rica (voir les para-
                    graphes 101 et 117), la Cour ne saurait accueillir l’idée qu’un Etat ait le
                    droit d’être indemnisé pour la rémunération ordinaire de ses
                    agents. Quant aux deux autres dépenses de cette catégorie dont le Costa Rica
                    demande l’indemnisation, à savoir les frais d’approvisionnement en eau et
                    en vivres, et de carburant pour transporter les agents de l’ACTo, la Cour
                    considère que le Costa Rica n’a fourni aucune information précise montrant
                    en quoi ces dépenses étaient liées à sa surveillance de la partie septentrionale
                    d’Isla Portillos à la suite du retrait du personnel militaire nicaraguayen.
                       131. En conclusion, la Cour considère que le Costa Rica a droit à une
                    indemnité d’un montant de 28 970,40 dollars des Etats-Unis à raison des
                    dépenses qu’il a engagées pour assurer la surveillance de la partie septentrio-
                    nale d’Isla Portillos à la suite du retrait du personnel militaire nicaraguayen
                    ainsi que l’exécution des ordonnances en indication de mesures conserva-
                    toires qu’elle a rendues en 2011 et en 2013. Ce montant comprend
                    3897,40 dollars des Etats-Unis pour les survols effectués par le service de
                    surveillance aérienne les 5 et 6 avril 2011, 15 960 dollars des Etats-Unis pour
                    l’achat d’images satellite de la partie septentrionale d’Isla Portillos pendant
                    la période allant de septembre 2011 à octobre 2015 et 9113 dollars des Etats-
                    Unis pour l’obtention d’un rapport de l’UNITAR/UNOSAT contenant,
                    notamment, une évaluation technique des dommages occasionnés par les
                    activités illicites du Nicaragua dans la partie septentrionale d’Isla Portillos.

                            3. Frais et dépenses engagés pour empêcher qu’un préjudice
                                      irréparable soit causé à l’environnement
                             (construction d’une digue et vérification de son efficacité)
                      132. Le Costa Rica affirme avoir supporté une troisième série de dépenses
                    aux fins de l’exécution de l’ordonnance en indication de mesures conserva-

                    41




6 CIJ1133.indb 78                                                                                      29/10/18 14:12

                    53 	                     certaines activités (arrêt)

                    toires rendue par la Cour en 2013, des dépenses qui ont trait aux travaux
                    qu’il a réalisés pour empêcher qu’un préjudice irréparable soit causé à l’en-
                    vironnement du « territoire litigieux ». Il plaide que, conformément à l’or-
                    donnance, il a, après consultation du Secrétariat de la convention de
                    Ramsar, procédé aux travaux nécessaires sur le caño oriental de 2013
                    (construction d’une digue) pendant une période de sept jours, du 31 mars
                    au 6 avril 2015. Le Costa Rica a ensuite procédé à des survols du « territoire
                    litigieux » en juin, juillet et octobre 2015 pour vérifier l’efficacité de la digue
                    ainsi construite en vue de barrer le caño oriental de 2013. Le Costa Rica
                    chiffre les dépenses engagées à cette fin à 195 671,02 dollars des Etats-Unis.
                        133. Le Nicaragua reconnaît qu’une indemnisation peut être justifiée
                    s’agissant des coûts que le Costa Rica a raisonnablement engagés en 2015
                    pour construire la digue barrant le caño oriental de 2013. Il soutient tou-
                    tefois que la somme de 195 671,02 dollars des Etats-Unis réclamée par le
                    Costa Rica est excessive au motif que certains matériaux facturés n’ont en
                    fait pas été utilisés pour construire la digue et que certains survols ont été
                    effectués à des fins étrangères aux activités que la Cour a jugées illicites. Il
                    s’ensuit que, selon les calculs du Nicaragua, l’indemnité à laquelle le
                    Costa Rica a droit ne saurait excéder 153 517 dollars des Etats-Unis, ce
                    qui représente le montant réel des dépenses engagées dans le contexte de
                    la construction de la digue en 2015.

                                                           * *
                       134. La Cour rappelle que, dans son ordonnance du 22 novembre 2013
                    relative à la demande en indication de nouvelles mesures conservatoires
                    présentée par le Costa Rica, elle a déclaré en particulier que,
                         « [a]près avoir consulté le Secrétariat de la convention de Ramsar et
                         préalablement informé le Nicaragua, le Costa Rica pourra[it] prendre
                         des mesures appropriées au sujet des deux nouveaux caños, dès lors
                         que de telles mesures ser[aient] nécessaires pour empêcher qu’un pré-
                         judice irréparable soit causé à l’environnement du territoire litigieux »
                         (Certaines activités menées par le Nicaragua dans la région frontalière
                         (Costa Rica c. Nicaragua) et Construction d’une route au Costa Rica
                         le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conser-
                         vatoires, ordonnance du 22 novembre 2013, C.I.J. Recueil 2013, p. 370,
                         par. 59, point 2) E)).
                      135. Du 10 au 13 mars 2013, une équipe du Secrétariat de la convention de
                    Ramsar s’est rendue dans la partie septentrionale d’Isla Portillos pour y éva-
                    luer les dommages résultant de la construction, par le Nicaragua, des deux
                    nouveaux caños. A la suite de cette visite, le Secrétariat a établi en août 2014
                    un rapport dans lequel il recommandait des mesures d’atténuation portant
                    exclusivement sur le caño oriental de 2013 (mission consultative Ramsar
                    no 77). Il demandait au Costa Rica de lui soumettre un plan d’action et recom-
                    mandait la mise en place d’un programme de surveillance. Comme suite à cette
                    demande, le ministère costa-­ricien de l’environnement et de l’énergie a établi

                    42




6 CIJ1133.indb 80                                                                                         29/10/18 14:12

                    54 	                     certaines activités (arrêt)

                    un plan d’action daté du 12 août 2014. Ce plan exposait en détail les mesures
                    proposées, qui consistaient à construire une digue destinée à empêcher que les
                    eaux du fleuve San Juan soient détournées via le caño oriental de 2013.
                       136. Le Costa Rica a proposé d’entreprendre les travaux en septembre
                    2014 et prié le Nicaragua de lui faciliter la tâche en lui permettant d’em-
                    prunter le fleuve San Juan. Les Parties n’étant pas parvenues à s’entendre,
                    le Costa Rica a affrété un hélicoptère civil privé aux fins des travaux de
                    construction. Selon lui, cet affrètement était nécessaire car son service de
                    surveillance aérienne ne possédait aucun aéronef adapté à un tel chantier.
                    Le Costa Rica expose que ses policiers ainsi que des agents de l’ACTo ont
                    apporté leur concours au sol à cette opération. Les travaux de construc-
                    tion de la digue ont duré sept jours, du 31 mars au 6 avril 2015. Des
                    agents costa-­riciens chargés de la protection de l’environnement ont sur-
                    veillé les travaux en procédant périodiquement à des inspections. Le
                    Costa Rica a ensuite effectué des survols de la partie septentrionale
                    d’Isla Portillos en juin, juillet et octobre 2015 afin de vérifier l’efficacité de
                    la digue ainsi construite.


                                                            *
                        137. La Cour relève que, en ce qui concerne cette catégorie de dépenses
                     supportées par le Costa Rica, le Nicaragua « reconnaît qu’une indemnisa-
                    tion peut être justifiée pour les dépenses raisonnablement engagées ». Les
                    Parties divergent cependant sur le montant de l’indemnité due par le Nica-
                    ragua au Costa Rica à cet égard. Le Nicaragua affirme en particulier que
                    la somme réclamée par le Costa Rica devrait être réduite par soustraction
                    du coût des matériaux excédentaires (qu’il estime à 9112,50 dollars des
                    Etats-Unis) et du coût de trois survols (qu’il estime à 33 041,75 dollars des
                    Etats-Unis) effectués les 9 juin, 8 juillet et 3 octobre 2015, après l’achève-
                    ment des travaux de construction de la digue barrant le caño oriental de
                    2013. Selon le Nicaragua, ces survols avaient, au moins en partie, « des
                    visées étrangères aux activités que la Cour a déclarées illicites ».
                        138. La Cour conclut qu’une partie des dépenses engagées par le
                    Costa Rica dans le contexte de la construction, en 2015, d’une digue desti-
                    née à barrer le caño oriental de 2013 est susceptible d’indemnisation. Le
                    Costa Rica a prouvé avoir engagé des dépenses qui avaient un lien direct
                    avec les mesures de remise en état qu’il a prises pour empêcher
                    qu’un ­  préjudice irréparable soit causé à l’environnement de la partie
                    ­septentrionale d’Isla Portillos à la suite des activités illicites du Nicaragua.
                     A ce sujet, le Costa Rica dénombre trois chefs de dépenses : i) le coût d’un
                     survol préalable à la construction de la digue ; ii) les frais liés à la construc-
                     tion concrète de la digue ; et iii) le coût des survols effectués a posteriori.
                        139. En ce qui concerne le premier chef de dépenses, le Costa Rica
                     déclare qu’il a affrété un hélicoptère civil privé le 25 juillet 2014 aux fins
                     d’une visite de la partie septentrionale d’Isla Portillos qui devait permettre
                     d’évaluer l’état des deux caños de 2013 et, ainsi, de déterminer les mesures

                    43




6 CIJ1133.indb 82                                                                                         29/10/18 14:12

                    55 	                    certaines activités (arrêt)

                    à prendre pour empêcher qu’un préjudice irréparable soit causé à l’envi-
                    ronnement de cette zone. Selon lui, le coût du vol effectué aux fins de cette
                    mission s’est élevé à 6183 dollars des Etats-Unis. La facture soumise à cet
                    égard par le Costa Rica indique que le vol en question avait pour but
                    d’« acheminer des agents à Isla Calero (vol d’observation et à des fins
                    logistiques) ». Il ressort en outre du descriptif du vol que l’aéronef n’est
                    jamais passé à proximité du site de construction. Compte tenu de ces élé-
                    ments, le Costa Rica n’a pas, de l’avis de la Cour, apporté la preuve que
                    cette mission de 2014 par hélicoptère avait un lien direct avec le projet de
                    construire une digue destinée à barrer le caño oriental de 2013. Partant, le
                    coût de ce vol n’est pas susceptible d’indemnisation.
                       140. En ce qui concerne le deuxième chef de dépenses, le Costa Rica
                    fait référence aux frais qu’il a engagés pour acheter des matériaux de
                    construction et affréter un hélicoptère civil privé en vue de transporter le
                    personnel et les matériaux nécessaires à la construction de la digue desti-
                    née à barrer le caño oriental de 2013.
                       141. Le Costa Rica a réparti les frais relevant de ce deuxième chef en
                    deux postes, dont le premier correspond aux heures de vol d’hélicoptère
                    (131 067,50 dollars des Etats-Unis) et le second, à l’« achat de fournitures
                    facturées » (26 378,77 dollars des Etats-Unis). A propos du premier poste,
                    la Cour constate que les justificatifs produits étayent pleinement la récla-
                    mation du Costa Rica.
                       142. Au sujet du second poste, la Cour est d’avis que les frais engagés
                    pour acheter des matériaux de construction doivent, en principe, être rem-
                    boursés dans leur intégralité. Pour ce qui est des matériaux de construction
                    excédentaires, elle considère que, vu la difficulté de l’accès au site où la
                    digue devait être construite, au sein d’une zone humide, le Costa Rica
                    avait tout lieu de prendre ses précautions et de veiller dès le départ à ce que
                    les matériaux de construction achetés et transportés soient suffisants pour
                    que les travaux puissent être menés à bien. Les frais engagés pour acheter
                    les matériaux de construction qui se sont finalement révélés excédentaires
                    sont, dans les circonstances de l’espèce, susceptibles d’indemnisation. Le
                    critère important, aux fins de l’examen de la demande y afférente, est celui
                    du caractère raisonnable. La Cour ne considère pas que la quantité de
                    matériaux achetée par le Costa Rica soit déraisonnable ou disproportion-
                    née par rapport à celle réellement requise par les travaux de construction.
                       143. La Cour note toutefois que, dans le tableau intitulé « Récapitulatif
                    des factures relatives à Calero — fournitures et frais facturés » qui chiffre le
                    montant total des dépenses de construction de la digue, le Costa Rica a
                    inclus une rubrique intitulée « Transport CNP et El Dólar », à raison de
                    laquelle il réclame en tout 3706,41 dollars des Etats-Unis. Or, aucun de ses
                    exposés ou annexes ne donne de précision sur la nature de cette dépense,
                    pas même le « rapport concernant les travaux réalisés du 26 mars au 10 avril
                    2015 » établi par son ministère de l’environnement et de l’énergie. La Cour
                    considère en conséquence que cette dépense n’est pas susceptible d’indem-
                    nisation. Elle relève par ailleurs une erreur dans le calcul du coût du « car-
                    burant pour bateau ». Le Costa Rica réclame un montant total de

                    44




6 CIJ1133.indb 84                                                                                      29/10/18 14:12

                    56 	                     certaines activités (arrêt)

                    5936,54 dollars des Etats-Unis alors que, lorsque la quantité (5204) est mul-
                    tipliée par le prix unitaire (1,07 dollar), l’on obtient 5568,28 dollars des
                    Etats-Unis. La Cour a également corrigé d’autres erreurs de calcul mineures.
                    En conséquence, après un nouveau calcul, la Cour conclut que le Costa Rica
                    a droit à une indemnité d’un montant total de 152 372,81 dollars des Etats-
                    Unis pour les frais de construction de la digue (soit 131 067,50 dollars des
                    Etats-Unis pour le coût des heures de vol d’hélicoptère et 21 305,31 dollars
                    des Etats-Unis pour l’achat de fournitures facturées).
                       144. En ce qui concerne le troisième chef de dépenses, la Cour rappelle
                    que le Costa Rica demande à être indemnisé des dépenses qu’il a engagées
                    pour les survols effectués les 9 juin, 8 juillet et 3 octobre 2015 afin de vérifier
                    l’efficacité de la digue après achèvement des travaux. La Cour considère que
                    ces dépenses sont susceptibles d’indemnisation puisqu’il existe un lien de
                    causalité suffisamment direct entre les dommages causés à l’environnement
                    de la partie septentrionale d’Isla Portillos, du fait des activités illicites du
                    Nicaragua, et les missions de survol accomplies par le Costa Rica pour véri-
                    fier l’efficacité de la digue nouvellement construite. Le Costa Rica s’est éga-
                    lement acquitté de la charge de la preuve qui lui incombait en produisant des
                    justificatifs du coût des heures de vol effectuées par l’hélicoptère civil privé
                    qu’il avait affrété pour atteindre la partie septentrionale d’Isla Portillos. Il a
                    produit trois factures ainsi que des informations de vol indiquant que l’aé-
                    ronef est effectivement passé ­au-­dessus de la digue. Il apparaît évident à la
                    Cour que l’hélicoptère affrété pour ces missions devait survoler d’autres par-
                    ties du territoire costa-­ricien pour atteindre le site où la digue avait été
                    construite. En outre, la Cour relève qu’aucun élément versé au dossier n’in-
                    dique que ces survols aient eu quelque autre destination que la zone de la
                    digue, ni que les missions par hélicoptère aient eu quelque autre objet que la
                    vérification de l’efficacité de la digue.
                       145. Pour le vol du 9 juin 2015, le Costa Rica a produit une facture
                    d’un montant de 11 070,75 dollars des Etats-Unis, pour celui du 8 juillet
                    2015, une facture d’un montant de 10 689 dollars des Etats-Unis et, pour
                    celui du 3 octobre 2015, une facture d’un montant de 11 282 dollars des
                    Etats-Unis. La Cour conclut en conséquence que le montant total des
                    frais supportés par le Costa Rica sous ce chef de dépenses, soit
                    33 041,75 dollars des Etats-Unis, est susceptible d’indemnisation.
                       146. En conclusion, la Cour considère que le Costa Rica a droit à une
                    indemnité d’un montant de 185 414,56 dollars des Etats-Unis à raison des
                    dépenses qu’il a engagées en rapport avec la construction, en 2015, d’une
                    digue destinée à barrer le caño oriental de 2013. Ce montant comprend
                    152 372,81 dollars des Etats-Unis pour la construction de la digue et
                    33 041,75 dollars des Etats-Unis pour les vols de contrôle effectués une
                    fois la construction achevée.

                                                     4. Conclusion
                      147. Il découle de l’analyse faite par la Cour des frais et dépenses sus-
                    ceptibles d’indemnisation qui ont été engagés par le Costa Rica en consé-

                    45




6 CIJ1133.indb 86                                                                                         29/10/18 14:12

                    57 	                   certaines activités (arrêt)

                    quence directe des activités illicites du Nicaragua dans la partie
                    septentrionale d’Isla Portillos (voir plus haut les paragraphes 106, 131
                    et 146) que le Costa Rica a droit à une indemnité d’un montant total de
                    236 032,16 dollars des Etats-Unis.


                              V. Intérêts compensatoires et intérêts moratoires
                                         demandés par le Costa Rica

                       148. Le Costa Rica soutient que, vu l’étendue des dommages qu’il a
                    subis, la réparation ne pourra être intégrale sans le paiement d’intérêts. Il
                    demande ainsi que lui soient versés à la fois des intérêts compensatoires et
                    des intérêts moratoires. S’agissant des intérêts compensatoires, il déclare
                    que ­ceux-ci devraient porter sur le montant intégral de l’indemnité accor-
                    dée pour compenser les pertes qu’il a subies en conséquence directe des
                    activités illicites du Nicaragua. Cela étant, il présente une demande qu’il
                    qualifie de « modeste », selon laquelle les intérêts compensatoires cour-
                    raient à compter de la date de l’arrêt de la Cour sur le fond, soit le
                    16 décembre 2015, jusqu’à la date du présent arrêt relatif à l’indemnisa-
                    tion. S’agissant des intérêts moratoires, le Costa Rica soutient que, si le
                    Nicaragua devait ne pas acquitter le montant dû immédiatement après le
                    prononcé de l’arrêt de la Cour, le principal de l’indemnité adjugée par la
                    Cour devrait être majoré d’intérêts. Il propose que le taux annuel des
                    intérêts, aussi bien compensatoires que moratoires, soit fixé à 6 %.
                       149. Le Nicaragua soutient quant à lui qu’un Etat lésé n’a pas automa-
                    tiquement droit au versement d’intérêts et précise que l’octroi d’intérêts
                    est fonction des circonstances de chaque affaire, en particulier de la ques-
                    tion de savoir si cet octroi est nécessaire pour assurer une réparation inté-
                    grale. Le Nicaragua relève que le Costa Rica n’a pas exposé en quoi les
                    circonstances de l’espèce justifieraient le paiement d’intérêts, pas davan-
                    tage qu’il n’a tenté de justifier le taux de 6 % qu’il prie la Cour d’adopter.

                                                         * *
                       150. En ce qui concerne les intérêts compensatoires demandés par le
                    Costa Rica, la Cour rappelle que, dans son arrêt de 2015, elle n’a pas fixé
                    le montant effectif de l’indemnité due à cet Etat ; elle a simplement décidé
                    que les Parties devaient tout d’abord chercher à régler la question par des
                    négociations. Elle a ajouté qu’une Partie ne pourrait renvoyer la question
                    devant elle qu’à défaut de règlement dans un délai de douze mois (­Certaines
                    activités menées par le Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve
                    San Juan (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 741,
                    par. 229, point 5) b)). La Cour constate, non sans regret, que les Parties ne
                    sont pas parvenues à s’accorder sur la question de l’indemnisation dans le
                    délai qu’elle leur avait fixé. En conséquence, il lui incombe à présent de
                    régler cette question, à la demande du Costa Rica.

                    46




6 CIJ1133.indb 88                                                                                    29/10/18 14:12

                    58 	                   certaines activités (arrêt)

                       151. La Cour rappelle que, selon la pratique des juridictions interna-
                    tionales, des intérêts compensatoires peuvent être alloués s’ils sont néces-
                    saires pour assurer la réparation intégrale du préjudice causé par un fait
                    internationalement illicite. Les intérêts ne constituent cependant pas une
                    forme autonome de réparation, et ne sont pas non plus nécessairement
                    présents dans le contexte de l’indemnisation (voir le commentaire de l’ar-
                    ticle 38 du projet d’articles sur la responsabilité de l’Etat pour fait inter-
                    nationalement illicite, Annuaire de la Commission du droit international,
                    2001, vol. II (deuxième partie), p. 115).
                       152. La Cour fait observer que, dans la présente affaire, l’indemnisa-
                    tion due au Costa Rica comprend deux volets : une indemnité pour les
                    dommages causés à son environnement et une indemnité pour les frais
                    et dépenses que lui ont occasionnés les activités illicites du Nicaragua.
                    La Cour considère que le Costa Rica n’a pas droit à des intérêts compen-
                    satoires sur le montant de l’indemnité due pour les dommages environne-
                    mentaux ; l’évaluation globale qu’elle a faite de ces dommages tient
                    pleinement compte de la dégradation ou de la perte de biens et services
                    environnementaux subie pendant la période précédant la reconstitution.
                       153. S’agissant des frais et dépenses que le Costa Rica a dû supporter
                    en conséquence des activités illicites du Nicaragua, la Cour relève que la
                    plupart de ces frais et dépenses ont été engagés pour la prise de mesures
                    destinées à prévenir de nouveaux dommages. La Cour accorde au
                    Costa Rica, pour les frais et dépenses qu’elle a jugés susceptibles d’indem-
                    nisation, des intérêts compensatoires courant, comme c­ elui-ci l’a demandé,
                    à compter du 16 décembre 2015, date à laquelle l’arrêt sur le fond a été
                    rendu, jusqu’au 2 février 2018, date du prononcé du présent arrêt. Le taux
                    d’intérêt annuel est fixé à 4 %. Le montant des intérêts s’élève à
                    20 150,04 dollars des Etats-Unis.
                       154. En ce qui concerne les intérêts moratoires demandés par le
                    Costa Rica, la Cour rappelle qu’elle en a accordé en l’affaire Ahmadou
                    Sadio Diallo (République de Guinée c. République démocratique du Congo),
                    dans laquelle elle a fait observer que « l’octroi d’intérêts moratoires est
                    conforme à la pratique d’autres juridictions internationales » (indemnisa-
                    tion, arrêt, C.I.J. Recueil 2012 (I), p. 343, par. 56). Elle ne voit aucune
                    raison de procéder autrement dans la présente affaire.
                       155. Partant, et bien qu’elle ait tout lieu de s’attendre à ce que le paie-
                    ment soit effectué en temps voulu par le Nicaragua, la Cour décide que,
                    en cas de retard, des intérêts moratoires courront sur le montant total de
                    l’indemnité due. Ces intérêts seront calculés au taux annuel de 6 %.


                                            VI. Total de l’indemnité

                      156. Le montant de l’indemnité à verser au Costa Rica s’élève à un
                    total de 378 890,59 dollars des Etats-Unis, payable le 2 avril 2018 au plus
                    tard. Ce montant comprend la somme principale de 358 740,55 dollars
                    des Etats-Unis et le montant des intérêts compensatoires sur les frais et

                    47




6 CIJ1133.indb 90                                                                                    29/10/18 14:12

                    59 	                   certaines activités (arrêt)

                    dépenses jugés susceptibles d’indemnisation, soit 20 150,04 dollars des
                    Etats-Unis. En cas de retard de paiement, des intérêts moratoires sur la
                    somme totale due courront à compter du 3 avril 2018.

                                                            *
                                                        *       *

                      157. Par ces motifs,
                      La Cour,
                      1) Fixe aux montants suivants l’indemnité que la République du Nica-
                    ragua est tenue de verser à la République du Costa Rica à raison des
                    dommages environnementaux qu’elle lui a causés par les activités illicites
                    auxquelles elle s’est livrée sur le territoire costa-­ricien :
                      a) Par quinze voix contre une,
                       120 000 dollars des Etats-Unis pour la dégradation ou la perte de biens
                    et services environnementaux ;
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                        M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ;
                        M. Guillaume, juge ad hoc ;
                      contre : M. Dugard, juge ad hoc ;
                      b) Par quinze voix contre une,
                       2708,39 dollars des Etats-Unis pour l’indemnité réclamée par la Répu-
                    blique du Costa Rica à raison des frais de restauration de la zone humide
                    sous protection internationale ;
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mme Xue, M. Gaja,
                        Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ; MM. Guil-
                        laume, Dugard juges ad hoc ;
                      contre : Mme Donoghue, juge ;
                      2) A l’unanimité,
                       Fixe à 236 032,16 dollars des Etats‑Unis le montant de l’indemnité que
                    la République du Nicaragua est tenue de verser à la République du
                    Costa Rica à raison des frais et dépenses qu’elle lui a occasionnés en
                    conséquence directe des activités illicites auxquelles elle s’est livrée sur le
                    territoire costa‑ricien ;
                      3) A l’unanimité,
                       Dit que, pour la période allant du 16 décembre 2015 au 2 février 2018,
                    la République du Nicaragua devra verser des intérêts, au taux annuel de
                    4 %, sur le montant de l’indemnité due à la République du Costa Rica
                    conformément au point 2 c­ i-­dessus, intérêts qui s’élèveront à 20 150,04 dol-
                    lars des Etats-Unis ;

                    48




6 CIJ1133.indb 92                                                                                     29/10/18 14:12

                    60 	                   certaines activités (arrêt)

                      4) A l’unanimité,
                       Dit que le montant intégral dû conformément aux points 1, 2 et 3
                    ci‑dessus devra avoir été acquitté au 2 avril 2018 et que, en cas de
                    non‑paiement à la date indiquée, des intérêts courront sur la somme
                    totale due par la République du Nicaragua à la République du Costa Rica,
                    à compter du 3 avril 2018, au taux annuel de 6 %.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le deux février deux mille dix-huit, en trois exem-
                    plaires, dont l’un sera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République du
                    Costa Rica et au Gouvernement de la République du Nicaragua.


                                                                           Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.



                       M. le juge Cançado Trindade, Mme la juge Donoghue et M. le juge
                    Bhandari joignent à l’arrêt les exposés de leur opinion individuelle ; M. le
                    juge Gevorgian joint une déclaration à l’arrêt ; M. le juge ad hoc Guil-
                    laume joint une déclaration à l’arrêt ; M. le juge ad hoc Dugard joint à
                    l’arrêt l’exposé de son opinion dissidente.

                     (Paraphé) R.A.
                    (Paraphé) Ph.C.




                    49




6 CIJ1133.indb 94                                                                                    29/10/18 14:12

